Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-17 and 26 were previously pending and subject to the non-final office action mailed May 11th, 2022. In the Response, submitted August 2nd, 2022, claims 1-6 8-17, and 26 were amended, claim 7 was canceled, and no new matter was added. Therefore, claims 1-6, 8-17, and 26 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on August 2nd, 2022, have been fully considered and each argument will be respectfully address in the following final office action.

Response to Claim Interpretation Remarks
	Applicant’s remarks filed on page 26 of the Response concerning the claim interpretation of claims 4-5, 9, 12-15, and 26 under 35 U.S.C. § 112 (f) have been fully considered and are found to be persuasive. In view of the amendments to the claims, these claims are no longer interpreted under § 112(f) herein. 

Response to 35 U.S.C. § 112 Remarks
	Applicant’s remarks filed on page 27 of the Response concerning the 35 U.S.C. § 112 rejection of claims 26 have been fully considered and are found persuasive. In view of the amendments to claim 26, the § 112(b) rejection has been withdrawn herein.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 27-29 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-20 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 6 of this final office action. 

	On pages 28-29 of the Response, the Applicant argues the following:
“It is respectfully noted that none of the recitations of the claims correspond to concepts of commercial interactions […] The Examiner may have reasoned that the package may contain a purchased item, that sales are one of the enumerated types of commercial interactions, and that therefore deliveries are also commercial interactions. This assumption is faulty  on at least two grounds […] First, a person might wish to transport objects between locations for any number of non-commercial reasons […] Second, even if the recited method, device, or system were used only for recently purchased products, this is not enough to say that the claims themselves “set forth or describe” an abstract commercial interaction […] As no purchase itself is recited or otherwise described in the claims, no commercial interaction is present”. 
	The Examiner respectfully disagrees that the claimed invention is not directed towards a commercial interaction. The limitations of independent claim 1, in combination, are interpreted as a delivery method for arranging the transfer of a package from a first delivery vehicle to a second delivery vehicle, where the second delivery vehicle is then instructed to perform a delivery of the package to a delivery destination.  Under broadest reasonable interpretation, with consideration to the Applicant’s specification, “a package is a product ordered by a purchaser” (see ¶ [0042]). As such, the claimed invention, under broadest reasonable interpretation, describes the performance of a delivery service for a purchased a product. Therefore, the claimed features directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles and arranging the delivery of the package to the purchaser recite concepts of commercial interactions in the form of contracts and business relations between the purchaser and delivery service (see MPEP 2106.04 (a)(2)(II)).  

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 29-33 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-20 have been fully considered but are moot in view of the amended rejection that may be found starting on page 22 of this final office action. 

	On pages 30-31 of the Response, the Applicant argues that the prior art of record, namely Cantrell, Curlander, and Walker, do not teach the amended features of claim 1 directed towards communication destination information to an unmanned ground delivery vehicle based on a determination that the unmanned ground delivery vehicle has received a package from an unmanned aerial delivery vehicle. In view of the amendments to the claims, the Examiner has set forth an amended § 103 rejection for independent claims 1, 17, and 26 herein.

	On pages 31-32 of the Response, the Applicant argues, with respect to claim 8, that the prior art of record, namely Curlander and Walker, do not teach features for a delivery robot acquiring information about the location of a final destination for a package relative to a confirmation of landing a package on the delivery robot. In view of the amendments to the claims, the Examiner has set forth an amended § 103 rejection for independent claims 1, 17, and 26 herein.

	On pages 32-33 of the Response, the Applicant argues that Walker does not teach the features of claim 15. The Examiner respectfully disagrees that Walker does not teach the features of claim 15. Walker teaches a landing pad (but for the unmanned ground delivery vehicle of Cantrell) on which a UAV may land to deliver a package (see Abstract). The system comprises a UAV delivery control system that includes a weight sensor, UAV presence detector, and delivery fulfillment determiner (¶ [0037]). The UAV delivery control system and each of its components described above may be implemented on either the control circuitry of the landing pad itself and/or an inventory management server - or any combination, re-arrangements, or omissions between them (¶ [0037], ¶ [0042]).
	Within the scope of the teachings of Walker, the weight sensor and/or UAV presence detector may be implemented with the inventory management server (equivalent to the third information processing unit) rather than the landing pad. As described in ¶ [0038], the presence detector is configured to determine the presence of a UAV on the landing pad (but for the unmanned ground delivery vehicle of Cantrell) based on a pressure sensor detecting the UAV (weight/pressure information provided by the UAV); equivalent to receiving landing information by the third information processing unit from the unmanned aerial delivery vehicle that has landed on the unmanned ground delivery vehicle, the landing information indicating that the unmanned aerial delivery vehicle has landed.
	Further, within the scope of the teachings of Walker, the delivery fulfillment determiner component may be implemented on the landing pad rather than the inventory management server.  As described in ¶ [0051], the delivery fulfillment determiner (of the landing pad) may compare the calculated weight of the payload (captured and provided by the weight sensor implemented by the inventory management server) to an expected weight of the payload (see ¶ [0051]). If the calculated weight ( equivalent to second identification information) in within a tolerance range, the delivery can be confirmed (¶ [0052]); equivalent to transmitting the landing information to the unmanned ground delivery vehicle by the third information processing unit; wherein, responsive to the unmanned ground delivery vehicle receiving the landing information from the third information processing unit, the unmanned ground delivery vehicle acquires the second identification information from at least one of unmanned aerial delivery vehicle and the package.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-17 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-6 and 8-16 are directed to a method (i.e. a process), claim 17 is directed towards a device (i.e. a manufacture), and claim 26 is directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-17 and 26 recite steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.

	Claim 1 recites, in part: 
Acquiring by the […] aerial delivery vehicle transfer position information indicating a position at a time of package transfer of the […] ground delivery vehicle, the acquisition being responsive to a predetermine condition being satisfied, the predetermined condition being based on position information of the […] aerial delivery vehicle. 
Identifying, by the […] aerial delivery vehicle, the position at the time of package transfer of the […] ground delivery vehicle on the basis of the acquired transfer position information;
Moving the […] aerial delivery vehicle to the position at the time of package transfer;
Transferring a package from the […] aerial delivery vehicle to the […] ground delivery vehicle at the position at the time of package transfer; and 
Acquiring, by the […] ground vehicle, delivery destination information indicating a delivery destination for the package, the acquisition being responsive to a determination that the […] ground delivery vehicle has received the package from the […] aerial delivery vehicle. 
	These limitations, in combination, are interpreted as a delivery method for arranging the transfer of a package from a first delivery vehicle to a second delivery vehicle, where the second delivery vehicle is then instructed to perform a delivery of the package to a delivery destination.  Under broadest reasonable interpretation, with consideration to the Applicant’s specification, “a package is a product ordered by a purchaser” (see ¶ [0042]). Therefore, the claimed features directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles and arranging the delivery of the package to the purchaser recite concepts of commercial interactions in the form of contracts and business relations between the purchaser and delivery service (see MPEP 2106.04 (a)(2)(II)).  

	Thus, claims 1 and 2-16, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract idea. 

	Claim 2 recites, in part, “delivering the package to the delivery destination by the […] ground delivery vehicle […] moving on the basis of the delivery destination information of the package”. The claimed features are directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles and arranging the delivery of the package to the purchaser. As such, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)).

	Claim 3 recites, in part, “wherein the predetermined condition is satisfied by the […] aerial delivery vehicle arriving at a delivery area including the delivery destination of the package, and the […] aerial delivery vehicle acquires the transfer position information responsive to the predetermined condition being satisfied”. The claimed features are directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles and arranging the delivery of the package to the purchaser. As such, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)).

	Claim 4 recites, in part, “the delivery system […] configured to manage the transfer position information, the delivery method further comprises transmitting […] the transfer position information to the […] aerial delivery vehicle, and the […] aerial delivery vehicle acquires the transfer position information transmitted […]”. The claimed features are directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles and arranging the delivery of the package to the purchaser. As such, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)).

	Claim 5 recites, in part, “selecting one […] ground delivery vehicle available for use from among a plurality of unmanned ground delivery vehicles […] wherein the […] the transfer position information indicates a position at the time of package transfer of the selected […] ground delivery vehicle”. The claimed features are directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles and arranging the delivery of the package to the purchaser. As such, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)).

	Claim 6 recites, in part, “wherein responsive to determining that the […] aerial delivery vehicle has arrived at a delivery area including a delivery destination of the package […] selects the […] ground delivery vehicle”. The claimed features are directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles and arranging the delivery of the package to the purchaser. As such, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)).

	Claim 8 recites, in part, “wherein the […] ground delivery vehicle determines that the package is received responsive to sensing a weight of the package”. The claimed features are directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles and arranging the delivery of the package to the purchaser. As such, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)).

	Claim 9 recites, in part, “the delivery system […] configured to manage the delivery destination information of the package and the operation of acquiring the delivery destination information by the […] ground delivery vehicle includes transmitting […] the delivery destination information of the package to the […] ground delivery vehicle”.The claimed features are directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles and arranging the delivery of the package to the purchaser. As such, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)).

	Claim 10 recites, in part, “wherein the operation of acquiring the delivery destination information by the […] ground delivery vehicle further includes transmitting, […]  package receipt information indicating that the package is received responsive to the determination that the […] ground delivery vehicle has received the package from the […] aerial delivery vehicle”. The claimed features are directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles and arranging the delivery of the package to the purchaser. As such, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)).

	Claim 11 recites, in part, “wherein the […] ground delivery vehicle acquires the delivery destination information of the package from at least one of […] aerial delivery vehicle and the package”. The claimed features are directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles and arranging the delivery of the package to the purchaser. As such, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)).

	Claim 12 recites, in part:
Wherein the delivery system […] configured to manage, as first identification information, at least one of identification information of the […] aerial delivery vehicle and identification information of the package mounted on the […] aerial delivery vehicle;
The delivery method further comprising: acquiring by the […] ground delivery vehicle second identification information from at least one of […] aerial delivery vehicle having landed on the […] ground delivery vehicle and the package mounted on the […] aerial delivery vehicle. 
Transmitting the acquired second identification information […] by the […] ground delivery vehicle;
Authenticating at least one of the […] aerial delivery vehicle and the package by using the first identification information […] and the second identification information.
Transmitting authentication success information to the […] ground delivery vehicle responsive to […] determining that authentication is successful in authenticating at least one of the […] aerial delivery vehicle and the package; 
Setting the […] ground delivery vehicle to a state capable of receiving the package from the […] aerial delivery vehicle responsive to the […] ground delivery vehicle receiving the authentication success information […]. 
	The claimed features are directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles by first authenticating the delivery vehicles involved and arranging the delivery of the package to the purchaser. As such, these limitations recite concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)).

	Claim 13 recites, in part:
[…] further manages, as third identification information, identification information of the […] ground delivery vehicle;
The delivery method further comprising: transmitting preparation completion information from the […] ground delivery vehicle […] responsive to the […] ground delivery vehicle being set to the state capable of receiving the package;
Transmitting, to the […] aerial delivery vehicle, the preparation completion information received […]; 
Acquiring, by the […] aerial delivery vehicle, fourth identification information from the […] ground delivery vehicle on which the […] aerial delivery vehicle has landed responsive to the […] aerial delivery vehicle receiving the preparation completion information […];
Transmitting the fourth identification information […] by the […] aerial delivery vehicle;
Authenticating the […] ground delivery vehicle based on the third identification information […] and the fourth identification information;
Transmitting authentication success information to the […] aerial delivery vehicle responsive to […] determining that authentication is successful in authenticating the […] ground delivery vehicle or the package; 
Providing the package to the […] ground delivery vehicle by the […] aerial delivery vehicle responsive to the […] aerial delivery vehicle receiving the authentication success information […]; 
	The claimed features are directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles by first authenticating the delivery vehicles involved and arranging the delivery of the package to the purchaser. As such, these limitations recite concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)).

	Claim 14 recites, in part: 
[…] further manages, as third identification information, identification information of the […] ground delivery vehicle;
The delivery method further comprising: acquiring, by the […] aerial delivery vehicle, fourth identification information from the […] ground delivery vehicle on which the […] aerial delivery vehicle has landed; 
Transmitting the acquired fourth identification information […] by the […] ground delivery vehicle;
Authenticating the […] ground delivery vehicle based on the third identification information […] and the fourth identification information;
Transmitting authentication success information to the […] aerial delivery vehicle responsive to […] determining that authentication is successful in authenticating the […] ground delivery vehicle or the package; 
Setting the […] aerial delivery vehicle to a state capable of providing the package to the […] ground delivery vehicle responsive to the […] aerial delivery vehicle receiving the authentication success information […];
	The claimed features are directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles by first authenticating the delivery vehicles involved and arranging the delivery of the package to the purchaser. As such, these limitations recite concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)).

	Claim 15 recites, in part: 
Receiving landing information […] from the […] aerial delivery vehicle that has landed on the […] ground delivery vehicle, the landing information indicating that the unmanned aerial delivery vehicle has landed; and 
Transmitting the landing information received from the […] aerial delivery vehicle to the […] ground delivery vehicle; wherein responsive to the […] ground delivery vehicle receiving the landing information […] the […] ground delivery vehicle acquires the second identification information from at least one of the […] aerial delivery vehicle and the package. 
	The claimed features are directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles by first authenticating the delivery vehicles involved and arranging the delivery of the package to the purchaser. As such, these limitations recite concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)).

	Claim 16 recites, in part, “wherein the […] ground delivery vehicle is placed in a predetermined delivery vehicle parking place, the delivery method further comprising moving the […] ground delivery vehicle to a position at the time of package transfer responsive to the predetermined condition based on position information of the […] aerial delivery vehicle being satisfied”. The claimed features are directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles and arranging the delivery of the package to the purchaser. As such, this limitation recites concepts of commercial interactions in the form of business relations and contracts (see MPEP 2106.04 (a)(2)(II)).

	Claim 17 recites, in part: 
[…] transmit, to the […] aerial delivery vehicle, transfer position information indicating a position at a time of package transfer of the […] ground delivery vehicle, the transmission being responsive to a predetermined condition being satisfied, the predetermined condition being based on position information of the […] aerial delivery vehicle that transports the package is satisfied;
[…] transmit, to the unmanned ground delivery vehicle, delivery destination information […] from the […] aerial delivery vehicle indicating a delivery destination for the package, the transmission being responsive to a determination that the […] ground delivery vehicle has received the package from the [..] aerial delivery vehicle. 
	These limitations, in combination, are interpreted as delivery method for arranging the transfer of a package from a first delivery vehicle to a second delivery vehicle, where the second delivery vehicle is then instructed to perform a delivery of the package to a delivery destination.  Under broadest reasonable interpretation, with consideration to the Applicant’s specification, “a package is a product ordered by a purchaser” (see ¶ [0042]). Therefore, the claimed features directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles and arranging the delivery of the package to the purchaser recite concepts of commercial interactions in the form of contracts and business relations between the purchaser and delivery service (see MPEP 2106.04 (a)(2)(II)).  


	Claim 26 recites, in part: 
[…] transmit, to the […] aerial delivery vehicle, transfer position information indicating a position at a time of package transfer of the […] ground delivery vehicle, the transmission being responsive to a predetermined condition being satisfied, the predetermined condition being based on position information of the […] aerial delivery vehicle that transports the package is satisfied;
The […] aerial delivery vehicle […] receives the transfer position information […] and […] identifies on the basis of the transfer position information, the position of the […] ground delivery vehicle at the time of package transfer;
[…] ground delivery vehicle […] acquires delivery destination information indicating a delivery destination for the package, the acquisition being responsive to a determination that the […] ground delivery vehicle has received the package from the […] aerial delivery vehicle.	
	These limitations, in combination, are interpreted as delivery method for arranging the transfer of a package from a first delivery vehicle to a second delivery vehicle, where the second delivery vehicle is then instructed to perform a delivery of the package to a delivery destination.  Under broadest reasonable interpretation, with consideration to the Applicant’s specification, “a package is a product ordered by a purchaser” (see ¶ [0042]). Therefore, the claimed features directed towards arranging the transfer of a package (ordered by a purchaser) between delivery vehicles and arranging the delivery of the package to the purchaser recite concepts of commercial interactions in the form of contracts and business relations between the purchaser and delivery service (see MPEP 2106.04 (a)(2)(II)).  

	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application.

	 Claims 1 and 2-6, 8-16, by virtue of dependence, recite additional elements of a delivery system, unmanned aerial delivery vehicle, unmanned ground delivery vehicle, and features for transmitting information over a network (acquiring information by the unmanned aerial and ground delivery vehicles). The delivery system is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the unmanned aerial delivery vehicle and unmanned ground delivery vehicle are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claims 4 and 5-6, by virtue of dependence, recite the additional elements of a first information processing unit and features for transmitting data over a network (transmitting transfer position information). The first information processing unit is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 9 and 10 recite the additional elements of a second information processing unit executing on a processor and features for transmitting data over a network (transmitting delivery destination information, package receipt information). The second information processing unit executing on a processor is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 12-15 recite the additional elements of a third information processing unit executing on a processor and features for transmitting data over a network (transmitting second identification information, fourth identification information, authentication success information, preparation completion information, and landing information). The third information processing unit executing on a processor is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 17 recites the additional elements of an information processing device, delivery system, unmanned aerial delivery vehicle, unmanned ground delivery vehicle, memory, processor, first transmission code, second transmission code, features for storing/retrieving information from a memory (program code stored and executed from a memory), and features for transmitting data over a network (transmitting transfer position information and delivery destination information). The information processing device, delivery system, memory, processor, first transmission code, and second transmission code are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network and storing/retrieving information from a memory are considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the unmanned aerial delivery vehicle and unmanned ground delivery vehicle are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 26 recites the additional elements of an information processing device, delivery system, unmanned aerial delivery vehicle, unmanned ground delivery vehicle, transmission unit executing on a processor, reception unit executing on a processor, identification unit executing on a processor, acquisition unit executing on a processor, and features for transmitting data over a network (transmitting transfer position information and delivery destination information). The information processing device, delivery system, transmission unit executing on a processor, reception unit executing on a processor, identification unit executing on a processor, and acquisition unit executing on a processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the unmanned aerial delivery vehicle and unmanned ground delivery vehicle are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Accordingly, the delivery system, unmanned aerial delivery vehicle, unmanned ground delivery vehicle, first information processing unit executing on a processor, second information processing unit executing on a processor, third information processing unit executing on a processor, information processing device, memory, processor, first transmission code, second transmission code, transmission unit executing on a processor, reception unit executing on a processor, identification unit executing on a processor, acquisition unit executing on a processor, features for storing/retrieving information from a memory, and features for transmitting information over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-6, 8-17 and 26 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-6, 8-17 and 26 are merely left with a delivery system, unmanned aerial delivery vehicle, unmanned ground delivery vehicle, first information processing unit executing on a processor, second information processing unit executing on a processor, third information processing unit executing on a processor, information processing device, memory, processor, first transmission code, second transmission code, transmission unit executing on a processor, reception unit executing on a processor, identification unit executing on a processor, acquisition unit executing on a processor, features for storing/retrieving information from a memory, and features for transmitting information.
	Claims 1-6, 8-17 and 26 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-6, 8-17 and 26 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The delivery system, first information processing unit executing on a processor, second information processing unit executing on a processor, third information processing unit executing on a processor, information processing device, memory, processor, first transmission code, second transmission code, transmission unit executing on a processor, reception unit executing on a processor, identification unit executing on a processor, and acquisition unit executing on a processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the unmanned aerial delivery vehicle and unmanned ground delivery vehicle are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
	Viewed as a whole, claims 1-6, 8-17 and 26, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-6, 8-17 and 26that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-6, 8-17 and 26 are rejected under 35 U.S.C § 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12, 14, 16-17, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Cantrell et al. U.S. Publication No. 2019/0034877A1, hereafter known as Cantrell, in view of Laury et al. U.S. Publication No. 2019/0228375, hereafter known as Laury.

Claim 1: Cantrell teaches the following:
	A delivery method executed by a delivery system including an unmanned aerial delivery vehicle and an unmanned ground delivery vehicle, the delivery method comprising: acquiring by the unmanned aerial delivery vehicle, transfer position information indicating a position at a time of package transfer of the unmanned ground delivery vehicle, the acquisition being responsive to a predetermined condition  being satisfied, the predetermined condition being based on position information of the unmanned aerial delivery vehicle; 
	Cantrell teaches an “aerial retail product delivery system, comprising: unmanned aerial vehicles (UAV); unmanned ground vehicle mobile control points (MCP) each configured to move to a pre-selected intermediate locations; wherein a UAV control circuit is configured to: determine adjustments to a final approach path between the UAV and a MCP to improve an alignment approach at a pre-selected intermediate location by applying a cooperative navigation between the UAV and the MCP as a function of both a first set of navigation data detected by coordination navigation sensor of the UAV, and a second set of navigation data detected by an inbound navigation sensor of the MCP; implement the adjustments to flight of the UAV to modify the final approach path” (see Abstract); “the UAV control circuit 302 implements code to apply a set of one or more alignment rules to determine adjustments of flight path of the UAV and to a final approach path between the UAV 102 and a mobile control point 104 […]  at a pre-selected intermediate location 210 that is associated with the mobile control point (e.g., within a delivery area in which the mobile control point is allocated, within a threshold distance of a docking station 212, within a threshold distance of a current location of a mobile control point [...] the closest mobile control point available at a transfer time, and the like) […] The final approach path corresponds to a final portion of the flight path of the UAV 102 to put the UAV within a position to accurately transfer the one or more products to the mobile control point 104 […]  final approach path includes minor adjustments to ensure alignment and/or optimal approach along at least the final few meters or tens of meters between the UAV 102 and the mobile control point 104” (¶ [0030]); “ A UAV may be approaching and/or roaming in a delivery area 200, and can search for a mobile control point 104 to receive one or more packages and complete the delivery of the one or more packages […] One or more mobile control points 104 may wirelessly respond to the broadcast request (e.g., a similar wireless broadcast, a directed communication, etc.) […] The mobile control point and/or the UAV may transmit their current locations, allowing the UAV and/or mobile control point to select a relevant intermediate location 210 and/or to navigate to the other's position” (¶ [0065]); “ embodiments further coordinate arrival times between UAVs and mobile control points at selected intermediate locations 210” (¶ [0050]); “the delivery control system 114 is configured to apply one or more sets of rules to evaluate the one or more products to be delivered, the timing of the delivery (e.g.,  […] requested window of time of delivery, etc.)” (¶ [0017]). 
	Thus, Cantrell teaches an aerial retail product delivery system that is configured to coordinate the movement of a UAV and an unmanned ground vehicle mobile control point (MCP) such that the UAV may meet an MCP at a preselected intermediate location where the UAV may transfer a product to the MCP; equivalent to a delivery method executed by a delivery system comprising an unmanned aerial delivery vehicle and an unmanned ground delivery vehicle. Further, the delivery product may be associated with a window of time of delivery, and the system may coordinate an arrival time of the UAV and MCP at an intermediate location. Moreover, a UAV control circuit may adjust a flight path of the UAV when the UAV is within a delivery area or threshold distance of the current location of the MCP, where the UAV may receive a current location of the MCP and the adjusted flight path is a final approach flight path that ensures alignment and optimal approach of the UAV to the MCP location in order to transfer the product at the intermediate location; equivalent to acquiring by the unmanned aerial delivery vehicle, transfer position information indicating a position at a time of package transfer of the unmanned ground delivery vehicle, the acquisition being responsive to a predetermined condition  being satisfied, the predetermined condition being based on position information of the unmanned aerial delivery vehicle.

	Identifying, by the unmanned aerial delivery vehicle, the position at the time of package transfer of the unmanned ground delivery vehicle on the basis of the acquired transfer position information; Moving the unmanned aerial delivery vehicle to the position at the time of package transfer; Transferring a package from the unmanned aerial delivery vehicle to the unmanned ground delivery vehicle at the position at the time of package transfer.
	Cantrell teaches “the UAV control circuit 302 is further configured to direct the transfer of one or more products from the retail product carrying system 314 of the UAV to the product receiving platform 414 of the mobile control point 104 to cause the mobile control point to transport to and deposit at least one product at the intended delivery location that is separate and distant from the pre-selected intermediate location […] the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102” (¶ [0037]). 
	As discussed above, Cantrell teaches a system that is configured to coordinate arrival times of a UAV and MCP at an intermediate location (see ¶ [0050]). Further, a UAV control circuit may adjust a flight path of the UAV when the UAV is within a delivery area or threshold distance of the current location of the MCP, where the UAV may receive a current location of the MCP and the adjusted flight path is a final approach flight path that ensures alignment and optimal approach of the UAV to the MCP location (see ¶ [0030, ¶ [0065]); equivalent to identifying, by the unmanned aerial delivery vehicle, the position at the time of package transfer of the unmanned ground delivery vehicle on the basis of the acquired transfer position information and moving the unmanned aerial delivery vehicle to the position at the time of package transfer. Upon arrival of the UAV at the intermediate location, the UAV may transfer the product to the MCP and provide instructions (such as routing information) to complete the delivery of the product to the destination (see ¶ [0037]); equivalent to transferring a package from the unmanned aerial delivery vehicle to the unmanned ground delivery vehicle at the position at the time of package transfer.

	Acquiring, by the unmanned ground delivery vehicle, delivery destination information indicating a delivery destination for the package […].
	Cantrell teaches “The UAV control circuit 302 is further configured to direct the transfer of one or more products from the retail product carrying system 314 of the UAV to the product receiving platform 414 of the mobile control point 104 to cause the mobile control point to transport to and deposit at least one product at the intended delivery location that is separate and distant from the pre-selected intermediate location […] , the transfer includes the UAV landing on the product receiving platform 414 and activating one or more release mechanisms (e.g., electromagnets, doors, hooks, latches, pins, crane systems, ramps, etc.) to release the product from the UAV […] the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114.” (¶ [0037]); “a mobile control point can be deployed to roll out to a spot on a driveway that sensors show is clear of obstacles, receive the package at the intermediate location, and then delivery the package” (¶ [0060]). 

	Thus, Cantrell teaches upon arrival of the UAV and the MCP at the intermediate location, the UAV may transfer the product to the MCP. Further, the UAV (or central control system) may communicate delivery instructions/routing information to the MCP to complete the delivery of the product to the intended delivery location; equivalent to acquiring, by the unmanned ground delivery vehicle, delivery destination information indicating a delivery destination for the package.

	Although Cantrell teaches a system in which a UAV may transfer a package to an MCP and further provide the MCP with routing instructions to a delivery destination to complete the delivery, Cantrell does not explicitly teach that the MCP acquires the destination information responsive to a determination that the MCP has received the package.

	However, Laury teaches the following:
Acquiring, by the unmanned ground delivery vehicle, delivery destination information indicating a delivery destination for the package, the acquisition being responsive to a determination that the unmanned ground delivery vehicle has received the package from the unmanned aerial delivery vehicle.
	Laury teaches “the delivery management system 100 can determine, maintain, and update delivery mission assignments, sequence, etc. for one or more autonomous delivery vehicles 120. For each vehicle, the delivery management system 100 can determine the next mission that the vehicle should execute and send the necessary information to the vehicle, such as a target location (e.g., the pickup location 208 and/or the delivery locations 212), associated instructions (e.g., specific maneuver information, physical access permission, loading/unloading instructions, etc.), the delivery route 216 to the target location, or a combination thereof) […] Once the vehicle determines that the task is complete (e.g., based on sensing that the requested payload 106 is loaded onto or picked up from the vehicle), the vehicle can communicate the stopping location and status to the delivery management system 100. The delivery management system 100 can use the stopping location to calculate a new route (e.g., a new instance of the delivery route 216 from the stopping location to the next pick location and/or delivery location) for the subsequent delivery mission assigned to the vehicle” (¶ [0044]). 
	Thus, Laury teaches a delivery management system that is configured to determine and update delivery mission assignments for autonomous delivery vehicles, such as a ground delivery vehicle that is depicted in Fig. 3. As such, the system is configured to provide instructions to each of the autonomous vehicles to perform a mission assignment, including routes to target locations (e.g. pickup locations and/or delivery locations). Once an autonomous delivery vehicle determines that a task is complete, such as sensing that a payload has been loaded onto the autonomous vehicle at a pickup (target) location, the autonomous delivery vehicle can communicate its stopping location and status to the system. The delivery system may subsequently calculate a new route from the stopping location to the delivery location of the loaded payload; equivalent to acquiring, by the unmanned ground delivery vehicle, delivery destination information indicating a delivery destination for the package, the acquisition being responsive to a determination that the unmanned ground delivery vehicle has received the package from the unmanned aerial delivery vehicle.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cantrell with the teachings of Laury by incorporating the features for determining that an autonomous ground vehicle has received a package at a stopping location and subsequently providing the autonomous ground vehicle with routing instructions to a delivery destination, as taught by Laury, into the system of Cantrell that is configured to transfer a package from a UAV to an MCP and provide the MCP with routing instructions to a delivery destination. One of ordinary skill in the art would have recognized that such a modification would enable the system of Cantrell to receive a determination when the UAV has transferred a package to the MCP and subsequently provide the MCP with routing instructions to the delivery destination. One of ordinary skill in the art would have been motivated to make this modification when one considers that such features “can provide increased efficiency in operating the autonomous delivery vehicle” (¶ [0085]) and further provide “deliveries that are frequent, timely and secure” (¶ [0123]), as suggested by Laury. 

Claim 2: Cantrell/Laury teaches the limitations of claim 1. Further, Cantrell teaches the following:
	Delivering the package to the delivery destination by the unmanned ground delivery vehicle autonomous moving on the basis of the delivery destination information of the package. 
	Cantrell teaches “delivery system further includes a plurality of unmanned ground vehicle (UGV) mobile control points (MCP) each configured to move to a different pre-selected intermediate location that is proximate to but distant from intended delivery locations and to complete the delivery to the respective delivery location” (¶ [0013]); “An unmanned ground vehicle (UGV) mobile control point (MCP) similarly can transport itself to the predefined intermediate location to receive the one or more products from the UAV, and complete the delivery to the intended delivery location by ground transportation” (¶ [0014]); “the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114.” (¶ [0037]); “UAV 102 can provide instructions to the mobile control point regarding an intermediate location 210 and/or the delivery location 204. For example, the UAV may provide delivery information to the mobile control point 104 through direct-communication. The delivery information may include, but is not limited to, one or more of: delivery location 204 (e.g., address, map coordinates, longitude and latitude coordinates, and/or other relevant information), product information, special handlings instructions, customer information, unique delivery instructions (e.g., leave it at the door, deliver to the garage, etc.), and/or other such information” (¶ [0061]). 
	Thus, Cantrell teaches an unmanned MCP that can transport itself to an intermediate location where it may retrieve a product, and subsequently transport the product to an intended delivery location. Once the product is transferred to the MCP by the UAV, the UAV (or central control system) may communicate delivery information/routing information to the MCP to complete the delivery of the product to the intended delivery location, where the delivery information may include a delivery location (address) associated with the product; equivalent to delivering the package to a delivery destination by the unmanned ground delivery vehicle autonomous moving on the basis of the delivery destination information of the package.

Claim 3: Cantrell/Laury teaches the limitations of claim 1. Further, Cantrell teaches the following:

	The predetermined condition is satisfied by the unmanned aerial delivery vehicle arriving at a delivery area including the delivery destination of the package, and the unmanned aerial delivery vehicle acquires the transfer position information responsive to the predetermined condition being satisfied. 
	Cantrell teaches “exemplary potential delivery area 200 (e.g., a residential area, commercial area, etc.), that includes multiple buildings 202 (e.g., homes, apartment buildings, office buildings, manufacturing buildings, retail buildings, etc.) that may correspond to an intended delivery location 204” (¶ [0019]);  “the UAV control circuit 302 implements code to apply a set of one or more alignment rules to determine adjustments of flight path of the UAV and to a final approach path between the UAV 102 and a mobile control point 104 […]  at a pre-selected intermediate location 210 that is associated with the mobile control point (e.g., within a delivery area in which the mobile control point is allocated, within a threshold distance of a docking station 212, within a threshold distance of a current location of a mobile control point [...] The final approach path corresponds to a final portion of the flight path of the UAV 102 to put the UAV within a position to accurately transfer the one or more products to the mobile control point 104 […]  final approach path includes minor adjustments to ensure alignment and/or optimal approach along at least the final few meters or tens of meters between the UAV 102 and the mobile control point 104” (¶ [0030]); “ A UAV may be approaching and/or roaming in a delivery area 200, and can search for a mobile control point 104 to receive one or more packages and complete the delivery of the one or more packages […] One or more mobile control points 104 may wirelessly respond to the broadcast request (e.g., a similar wireless broadcast, a directed communication, etc.) […] The mobile control point and/or the UAV may transmit their current locations, allowing the UAV and/or mobile control point to select a relevant intermediate location 210 and/or to navigate to the other's position” (¶ [0065]). 
	Thus, Cantrell teaches a delivery area that corresponds to an intended delivery location of a product. Further, a UAV control circuit may adjust a flight path of the UAV when the UAV is within/approaching a delivery area or a threshold distance of the current location of the MCP, where the UAV may receive a current location of the MCP when it is within/approaching the delivery area and the adjusted flight path is a final approach flight path that ensures alignment and optimal approach of the UAV to the MCP in order to transfer the product; equivalent to the predetermined condition is satisfied by the unmanned aerial delivery vehicle arriving at a delivery area including the delivery destination of the package, and the unmanned aerial delivery vehicle acquires the transfer position information responsive to the predetermined condition being satisfied.

Claim 4: Cantrell/Laury teaches the limitations of claim 1. Further, Cantrell teaches the following:

	Wherein the delivery system further includes a first information processing unit executing on a processor and configured to manage the transfer position information,
	Cantrell teaches “The delivery system 100 includes multiple unmanned aerial vehicles 102 (UAV) and multiple unmanned ground vehicle mobile control points 104 (MCP) […] embodiments include one or more central control systems 106 that can in part coordinate at least the operation of the UAVs 102 […] The delivery system 100 typically includes one or more databases 108 that store routing data, mapping data, delivery location information, customer information, product information, UAV parameter information MCP parameter information, and/or other such data […] one or more of the UAVs 102 in communication with the central control system 106 and/or the databases 108 through one or more distributed communication and/or computer networks” (¶ [0015]); “central control system 106, in some embodiments, coordinates the operation of the UAVs 102 and/or mobile control points 104 based on input from the delivery control system 114” (¶ [0016]);  “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100” (¶ [0051]); “system 600 may comprise a control circuit or processor module 612, […] The control circuit 612 can be implemented through one or more processor” (¶ [0052]); “the delivery control system 114 and/or the central control system coordinate a particular mobile control point 104 to complete a delivery of a particular product for a UAV” (¶ [0040]); “The mobile control point may additionally or alternatively communicate specifications and/or capabilities of the mobile control point to allow the UAV, the delivery control system 114, and/or the central control system 106 to confirm that the mobile control point is capable of successfully completing the delivery process. In some embodiments, the UAV and/or the delivery control system communicates information regarding the intermediate location 210” (¶ [0065]);
	Thus, teaches a delivery system comprising a plurality of UAVs and MCPs. Further, the delivery system comprises a central control system, comprising one or more processors, that is configured to communicate and coordinate the operations of UAVs and MCPs based on input from a delivery control system (such as the communication of an intermediate location for the UAV and MCP to meet); equivalent to wherein the delivery system comprises a first information processing unit executing on a processor and configured to manage the transfer position information.

	The delivery method further comprises transmitting, by the first information processing unit, the transfer position information to the unmanned aerial delivery vehicle, and the unmanned aerial delivery vehicle acquires the transfer position information transmitted by the first information processing unit.
	Cantrell teaches “a mobile control point is not pre-assigned. Similarly, in some instances, a previously assigned mobile control point may be delayed, may have a problem (e.g., battery level dropping below a threshold, damage, etc.), and accordingly, a UAV may approach a delivery area when a mobile control point has not been assigned to complete the delivery […] A UAV control circuit 302 can cause one or more wireless transceivers to wirelessly broadcast a request to implement a product transfer of at least one product with one or more mobile control points 104 that are each within a threshold distance of the intended delivery location of the product and/or within a threshold distance of at least one of a set of one or more intermediate locations 210 that are within a threshold distance of the intended delivery location […] By broadcasting, the 100 the delivery system 100 can dynamically allocate mobile control points 104 on an as needed basis. This broadcasting can be utilized instead of pre-assigning a mobile control point, or can be used in cooperation with pre-assigning at least some mobile control points. For example, when a pre-assigned mobile control point continues to be engaged in another delivery, has been delayed, is experiencing a malfunction and/or other such conditions, the system can dynamically allocate another mobile control point, which may include the use of the broadcast from the UAV 102.” (¶ [0040]); “As introduced above, the UAV control circuit 302, the central control system 106, and/or the delivery control system 114 can further consider the capabilities of mobile control points in selecting a mobile control point to complete a delivery” (¶ [0041]); “The mobile control point may additionally or alternatively communicate specifications and/or capabilities of the mobile control point to allow the UAV, the delivery control system 114, and/or the central control system 106 to confirm that the mobile control point is capable of successfully completing the delivery process. In some embodiments, the UAV and/or the delivery control system communicates information regarding the intermediate location 210” (¶ [0065]); 
	Thus, Cantrell teaches a delivery system (a central control system and delivery control system) that is communication with a plurality of UAVs and MCPS over a network. Further, the delivery system may select a capable MCP when a UAV arrives within a delivery area associated with a product being transported by the UAV. Upon arrival within the delivery area, the UAV may broadcast a request to implement a product transfer of at least one product with one or more MCPs. By broadcasting, the delivery system (comprising the central control system and delivery control system) may allocate an MCP for the transfer, where the central control system and/or delivery control system may perform the selection of the MCP based on the capabilities of the one or more MCPs. Further, the delivery control system may communicate information indicative of the intermediate location (where the UAV is to transfer the product to the MCP), and the central control system may coordinate the operation of the UAVs and/or mobile control points based on input from the delivery control system. Therefore, the delivery system (comprising one or more processors/ central control systems/delivery control system) that is configured to select an MCP in response to a UAV approaching a delivery area, communicate information indicative of an intermediate location where the UAV is to transfer a product to the MCP, and coordinate the operation of the UAVs and MCPs to perform the product transfer at the intermediate location is equivalent to the delivery method further comprises transmitting, by the first information processing unit, the transfer position information to the unmanned aerial delivery vehicle, and the unmanned aerial delivery vehicle acquires the transfer position information transmitted by the first information processing unit.

	Further, Cantrell teaches “the UAV control circuit 302 wirelessly receives, through the transceiver 312 and directly from the mobile control point 104, the set of navigation data detected by the one or more inbound navigation sensors 408 of the mobile control point as the UAV approaches the mobile control point. The UAV control circuit 302 and/or the central control system 106 can compare the received set of navigation data with the set of navigation data detected by the coordination navigation sensor 308 of the UAV 102 in determining adjustments to the final approach path” (¶ [0048]). Thus, Cantrell teaches that the central control system (in communication with the UAV) may determine adjustments to the final approach path of the UAV to reach the selected MCP at the intermediate point; equivalent to transmitting, by the first information processing unit, the transfer position information to the unmanned aerial delivery vehicle, and the unmanned aerial delivery vehicle acquires the transfer position information transmitted by the first information processing unit.

Claim 5: Cantrell/Laury teaches the limitations of claim 4. Further, Cantrell teaches the following:

Selecting one unmanned ground delivery vehicle available for use from among a plurality of the unmanned ground delivery vehicles by the first information processing unit;
	Cantrell teaches “a mobile control point is not pre-assigned […] a UAV may approach a delivery area when a mobile control point has not been assigned to complete the delivery […] A UAV control circuit 302 can cause one or more wireless transceivers to wirelessly broadcast a request to implement a product transfer of at least one product with one or more mobile control points 104 that are each within a threshold distance of the intended delivery location of the product and/or within a threshold distance of at least one of a set of one or more intermediate locations 210 that are within a threshold distance of the intended delivery location […] By broadcasting, the 100 the delivery system 100 can dynamically allocate mobile control points 104 on an as needed basis. This broadcasting can be utilized instead of pre-assigning a mobile control point, or can be used in cooperation with pre-assigning at least some mobile control points(¶ [0040]); “As introduced above, the UAV control circuit 302, the central control system 106, and/or the delivery control system 114 can further consider the capabilities of mobile control points in selecting a mobile control point to complete a delivery” (¶ [0041]); “The mobile control point may additionally or alternatively communicate specifications and/or capabilities of the mobile control point to allow the UAV, the delivery control system 114, and/or the central control system 106 to confirm that the mobile control point is capable of successfully completing the delivery process. In some embodiments, the UAV and/or the delivery control system communicates information regarding the intermediate location 210” (¶ [0065]).
	Thus, Cantrell teaches a central control system and delivery control system, each comprising processors, that are communication with a plurality of UAVs and MCPS over a network. Further, the delivery system may select a capable MCP (among a plurality of MCPs) when a UAV arrives within a delivery area associated with a product being transported by the UAV. Upon arrival within the delivery area, the UAV may broadcast a request to implement a product transfer of at least one product with one or more MCPs. By broadcasting, the central control system and delivery control system may allocate an MCP for the transfer, where the central control system and/or delivery control system may perform the selection of the MCP based on the capabilities of the one or more MCPs; equivalent to selecting one unmanned ground delivery vehicle available for use from among a plurality of the unmanned ground delivery vehicles by the first information processing unit.

 Wherein the transfer position indicates a position at the time of package transfer of the selected unmanned ground delivery vehicle.
	Cantrell teaches “The delivery system 100 includes multiple unmanned aerial vehicles 102 (UAV) and multiple unmanned ground vehicle mobile control points 104 (MCP) […] one or more of the UAVs 102 in communication with the central control system 106 and/or the databases 108 through one or more distributed communication and/or computer networks” (¶ [0015]); “central control system 106, in some embodiments, coordinates the operation of the UAVs 102 and/or mobile control points 104 based on input from the delivery control system 114” (¶ [0016]); “The mobile control point may additionally or alternatively communicate specifications and/or capabilities of the mobile control point to allow the UAV, the delivery control system 114, and/or the central control system 106 to confirm that the mobile control point is capable of successfully completing the delivery process. In some embodiments, the UAV and/or the delivery control system communicates information regarding the intermediate location 210” (¶ [0065]).
	Thus, Cantrell teaches that the central control system and delivery control system may allocate an MCP for the transfer, where the central control system and/or delivery control system may perform the selection of the MCP based on the capabilities of the one or more MCPs. Further, the delivery product may be associated with a window of time of delivery, and the system may coordinate an arrival time of the UAV and MCP at an intermediate location. Further, the delivery control system may communicate information indicative of the intermediate location (where the UAV is to transfer the product to the MCP), and the central control system may coordinate the operation of the UAVs and/or mobile control points based on input from the delivery control system. Therefore, the delivery system (comprising one or more processors/ central control systems/delivery control system) that is configured to select an MCP in response to a UAV approaching a delivery area, communicate information indicative of an intermediate location where the UAV is to transfer a product to the MCP, and coordinate the operation of the UAVs and MCPs to perform the product transfer at the intermediate location is equivalent to wherein the transfer position indicates a position at the time of package transfer of the selected unmanned ground delivery vehicle.

	Further, Cantrell teaches “the UAV control circuit 302 wirelessly receives, through the transceiver 312 and directly from the mobile control point 104, the set of navigation data detected by the one or more inbound navigation sensors 408 of the mobile control point as the UAV approaches the mobile control point. The UAV control circuit 302 and/or the central control system 106 can compare the received set of navigation data with the set of navigation data detected by the coordination navigation sensor 308 of the UAV 102 in determining adjustments to the final approach path” (¶ [0048]). Thus, Cantrell teaches that the central control system (in communication with the UAV) may determine adjustments to the final approach path of the UAV to reach the selected MCP at the intermediate point; equivalent to wherein the transfer position indicates a position at the time of package transfer of the selected unmanned ground delivery vehicle.

Claim 6: Cantrell/Laury teaches the limitations of claim 5. Further, Cantrell teaches the following:

	Wherein responsive to determining that the unmanned aerial delivery vehicle has arrived at a delivery area including a delivery destination of the package, the first information processing unit selects the unmanned ground delivery vehicle. 
	Cantrell teaches “a mobile control point is not pre-assigned […] a UAV may approach a delivery area when a mobile control point has not been assigned to complete the delivery […] A UAV control circuit 302 can cause one or more wireless transceivers to wirelessly broadcast a request to implement a product transfer of at least one product with one or more mobile control points 104 that are each within a threshold distance of the intended delivery location of the product and/or within a threshold distance of at least one of a set of one or more intermediate locations 210 that are within a threshold distance of the intended delivery location […] By broadcasting, the 100 the delivery system 100 can dynamically allocate mobile control points 104 on an as needed basis” (¶ [0040]); “As introduced above, the UAV control circuit 302, the central control system 106, and/or the delivery control system 114 can further consider the capabilities of mobile control points in selecting a mobile control point to complete a delivery” (¶ [0041]); “The mobile control point may additionally or alternatively communicate specifications and/or capabilities of the mobile control point to allow the UAV, the delivery control system 114, and/or the central control system 106 to confirm that the mobile control point is capable of successfully completing the delivery process. In some embodiments, the UAV and/or the delivery control system communicates information regarding the intermediate location 210” (¶ [0065]).
	Thus, Cantrell teaches a central control system and delivery control system, each comprising processors, that are communication with a plurality of UAVs and MCPS over a network. Further, the delivery system may select a capable MCP (among a plurality of MCPs) when a UAV arrives within a delivery area associated with a product being transported by the UAV. Upon arrival within the delivery area, the UAV may broadcast a request to implement a product transfer of at least one product with one or more MCPs. By broadcasting, the central control system and delivery control system may allocate an MCP for the transfer, where the central control system and/or delivery control system may perform the selection of the MCP based on the capabilities of the one or more MCPs; equivalent to wherein responsive to determining that the unmanned aerial delivery vehicle has arrived at a delivery area including a delivery destination of the package, the first information processing unit selects the unmanned ground delivery vehicle.

Claim 8: Cantrell/Laury teaches the limitations of claim 1. Further, Cantrell does not explicitly teach, however Laury does teach, the following:
Wherein the unmanned ground vehicle determines that the package is received responsive to sensing a weight of the package.
	Laury teaches “Once the vehicle determines that the task is complete (e.g., based on sensing that the requested payload 106 is loaded onto or picked up from the vehicle), the vehicle can communicate the stopping location and status to the delivery management system 100. The delivery management system 100 can use the stopping location to calculate a new route (e.g., a new instance of the delivery route 216 from the stopping location to the next pick location and/or delivery location) for the subsequent delivery mission assigned to the vehicle” (¶ [0044]); “autonomous delivery vehicle 302 can further include […]  one or more sensors (e.g., a weight sensor” (¶ [0047]). 
	Thus, Laury teaches a delivery management system comprising autonomous ground delivery vehicles which may include weight sensors. Once an autonomous delivery vehicle determines that a task is complete, such as sensing (via weight sensors) that a payload has been loaded onto the autonomous vehicle at a pickup (target) location, the autonomous delivery vehicle can communicate its stopping location and status to the system; equivalent to wherein the unmanned ground vehicle determines that the package is received responsive to sensing a weight of the package.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cantrell with the teachings of Laury by incorporating the features for determining that an autonomous ground vehicle has received a package using a weight sensor and subsequently providing the autonomous ground vehicle with routing instructions to a delivery destination, as taught by Laury, into the system of Cantrell that is configured to transfer a package from a UAV to an MCP and provide the MCP with routing instructions to a delivery destination. One of ordinary skill in the art would have recognized that such a modification would enable the system of Cantrell to determine that a package has been loaded onto an MCP via a weight sensor and subsequently provide the MCP with routing instructions to the delivery destination. One of ordinary skill in the art would have been motivated to make this modification when one considers that such features “can provide increased efficiency in operating the autonomous delivery vehicle” (¶ [0085]) and further provide “deliveries that are frequent, timely and secure” (¶ [0123]), as suggested by Laury. 


Claim 9: Cantrell/Laury teaches the limitations of claim 1. Further, Cantrell teaches the following:

	The delivery system further includes a second information processing unit executing on a processor and configured to manage the delivery destination information of the package;
	Cantrell teaches “The delivery system 100 includes multiple unmanned aerial vehicles 102 (UAV) and multiple unmanned ground vehicle mobile control points 104 (MCP) […] embodiments include one or more central control systems 106 that can in part coordinate at least the operation of the UAVs 102 […] The delivery system 100 typically includes one or more databases 108 that store routing data, mapping data, delivery location information […] one or more of the UAVs 102 in communication with the central control system 106 and/or the databases 108 through one or more distributed communication and/or computer networks […] The delivery system 100 further includes and/or is communicatively coupled with one or more delivery control systems 114” (¶ [0015]); “central control system 106, in some embodiments, coordinates the operation of the UAVs 102 and/or mobile control points 104 based on input from the delivery control system 114” (¶ [0016]);  “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100” (¶ [0051]); “system 600 may comprise a control circuit or processor module 612, […] The control circuit 612 can be implemented through one or more processor” (¶ [0052]); “the delivery control system 114 and/or the central control system coordinate a particular mobile control point 104 to complete a delivery of a particular product for a UAV” (¶ [0040]); “the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114.” (¶ [0037]);
	Thus, teaches a delivery system comprising a plurality of UAVs and MCPs. Further, the delivery system comprises a central control system, comprising one or more processors, that is configured to communicate and coordinate the operations of UAVs and MCPs based on input from a delivery control system (also comprising one or more processors). Further, the central control system and/or delivery control system (each comprising one or more processors) may communicate with the MCP to provide delivery and routing instructions/information for delivering the package to the intended delivery destination; equivalent to the delivery system further includes a second information processing unit executing on a processor and configured to manage the delivery destination information of the package.

	The operation of acquiring the delivery destination information by the unmanned ground vehicle includes transmitting, by the second information processing unit, the delivery destination information of the package to the unmanned ground delivery vehicle. 
	Cantrell teaches “the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114.” (¶ [0037]); “the delivery control system 114 provides routing information to the mobile control point between a current location of the mobile control point and the intermediate location 210, and/or from the intermediate location to the intended delivery location” (¶ [0058]). 
	Thus, Cantrell teaches a central control system and/or delivery control system (comprising one or more processors) may be configured to communicate with an MCP to provide routing/delivery instructions to deliver a package from the intermediate location to an intended delivery destination; equivalent to the operation of acquiring the delivery destination information by the unmanned ground vehicle includes transmitting, by the second information processing unit, the delivery destination information of the package to the unmanned ground delivery vehicle.

Claim 10: Cantrell/Laury teaches the limitations of claim 9. Further, Cantrell teaches the following:
	Wherein the operation of acquiring the delivery destination information by the unmanned ground delivery vehicle further includes transmitting, to the second information processing unit, package receipt information indicating that the package is received […] the unmanned ground delivery vehicle has received the package from the unmanned aerial delivery vehicle. 
	Cantrell teaches “UAV control circuit 302 is further configured to direct the transfer of one or more products from the retail product carrying system 314 of the UAV to the product receiving platform 414 of the mobile control point 104 to cause the mobile control point to transport to and deposit at least one product at the intended delivery location  […] the transfer includes the UAV landing on the product receiving platform 414 and activating one or more release mechanisms (e.g., electromagnets, doors, hooks, latches, pins, crane systems, ramps, etc.) to release the product from the UAV […]  the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114” (¶ [0037]); “the UAV and/or the mobile control point may capture images and/or video of the product transfer, which can be used as a confirmation of the transfer” (¶ [0062]); “the delivery control system 114 and/or the central control system coordinate a particular mobile control point 104 to complete a delivery of a particular product for a UAV 102.” (¶ [0040]).
	Thus, Cantrell teaches a system wherein a UAV may transfer a product to an MCP, capture images (by the MCP) of the product transfer as a confirmation of the product transfer, and coordinate the MCP to complete the delivery of the product by communicating delivery/routing information to the MCP; equivalent to wherein the operation of acquiring the delivery destination information by the unmanned ground delivery vehicle further includes transmitting, to the second information processing unit, package receipt information indicating that the package is received, and the unmanned ground delivery vehicle has received the package from the unmanned aerial delivery vehicle.

	Although Cantrell teaches an MCP that is configured to capture images of a product transfer as confirmation of the product transfer and a central control system and/or delivery control system (each comprising one or more processors) configured to communicate routing instructions to the MCP to complete delivery of the product, Cantrell does not explicitly teach transmitting, to the second information processing unit, package receipt information indicating that the package is received responsive to the determination that the unmanned ground delivery vehicle has received the package from the unmanned aerial delivery vehicle. Further, Cantrell does not explicitly teach the transmission by the second information processing unit of the delivery destination information being responsive to the receipt of the package receipt information. 

	However, Laury teaches the following:
	Wherein the operation of acquiring the delivery destination information by the unmanned ground delivery vehicle further includes transmitting, to the second information processing unit, package receipt information indicating that the package is received responsive to the determination that the unmanned ground delivery vehicle has received the package […];
	The transmission by the second information processing unit of the delivery destination information being responsive to the receipt of the package receipt information.
	Laury teaches “the delivery management system 100 can determine, maintain, and update delivery mission assignments, sequence, etc. for one or more autonomous delivery vehicles 120. For each vehicle, the delivery management system 100 can determine the next mission that the vehicle should execute and send the necessary information to the vehicle, such as a target location (e.g., the pickup location 208 and/or the delivery locations 212), associated instructions (e.g., specific maneuver information, physical access permission, loading/unloading instructions, etc.), the delivery route 216 to the target location, or a combination thereof) […] Once the vehicle determines that the task is complete (e.g., based on sensing that the requested payload 106 is loaded onto or picked up from the vehicle), the vehicle can communicate the stopping location and status to the delivery management system 100. The delivery management system 100 can use the stopping location to calculate a new route (e.g., a new instance of the delivery route 216 from the stopping location to the next pick location and/or delivery location) for the subsequent delivery mission assigned to the vehicle” (¶ [0044]); “invention can also be embodied in a special purpose computer or data processor “ (¶ [0014]). 
	Thus, Laury teaches a delivery management system (comprising a processor) that is configured to determine and update delivery mission assignments for autonomous delivery vehicles, such as a ground delivery vehicle that is depicted in Fig. 3. As such, the system is configured to provide instructions to each of the autonomous vehicles to perform a mission assignment, including routes to target locations (e.g. pickup locations and/or delivery locations). Once an autonomous delivery vehicle determines that a task is complete, such as sensing that a payload has been loaded onto the autonomous vehicle at a pickup (target) location, the autonomous delivery vehicle can communicate its stopping location and status to the system; equivalent to wherein the operation of acquiring the delivery destination information by the unmanned ground delivery vehicle further includes transmitting, to the second information processing unit, package receipt information indicating that the package is received responsive to the determination that the unmanned ground delivery vehicle has received the package.  Upon receiving the status (i.e., the loaded package being sensed) and stopping location, the delivery system (processor) may subsequently calculate a new route from the stopping location to the delivery location and provide the new route to the autonomous delivery vehicle; equivalent to the transmission by the second information processing unit of the delivery destination information being responsive to the receipt of the package receipt information.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cantrell with the teachings of Laury by incorporating the features for determining that an autonomous ground vehicle has received a package at a stopping location, providing an indication to a central system that the package has been received by the autonomous ground vehicle, and subsequently providing the autonomous ground vehicle with routing instructions to a delivery destination, as taught by Laury, into the system of Cantrell that is configured to transfer a package from a UAV to an MCP and provide the MCP with routing instructions to a delivery destination. One of ordinary skill in the art would have recognized that such a modification would enable the system of Cantrell to receive a determination when the UAV has transferred a package to the MCP and subsequently provide the MCP with routing instructions to the delivery destination. One of ordinary skill in the art would have been motivated to make this modification when one considers that such features “can provide increased efficiency in operating the autonomous delivery vehicle” (¶ [0085]) and further provide “deliveries that are frequent, timely and secure” (¶ [0123]), as suggested by Laury. 

Claim 11: Cantrell/Laury teaches the limitations of claim 1. Further, Cantrell teaches the following:
	Wherein the unmanned ground delivery vehicle acquires the delivery destination information of the package from at least one of the unmanned aerial delivery vehicle and the package.
	Cantrell teaches “the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114.” (¶ [0037]);
	Thus, teaches a delivery system comprising a plurality of UAVs and MCPs. Further, the UAV may communicate with the MCP to provide delivery and routing instructions/information for delivering the package to the intended delivery destination; equivalent to a wherein the unmanned ground delivery vehicle acquires the delivery destination information of the package from the unmanned aerial delivery vehicle. 

Claim 12: Cantrell/Laury teaches the limitations of claim 1. Further, Cantrell teaches the following:
	Wherein the delivery system further includes a third information processing unit executing on a processor and configured to manage as first identification information, at least one of identification information of the unmanned aerial delivery vehicle and identification information of the package mounted on the unmanned aerial delivery vehicle;
	Cantrell teaches “central control system 106, in some embodiments, coordinates the operation of the UAVs 102 and/or mobile control points 104 based on input from the delivery control system 114” (¶ [0016]);  “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100” (¶ [0051]); “system 600 may comprise a control circuit or processor module 612, […] The control circuit 612 can be implemented through one or more processor” (¶ [0052]); “Typically, the UAV 102 authenticates the mobile control point 104 before transferring the package to the mobile control point. In some applications, the authentication is a two-fold process where the UAV authenticates the mobile control point and the mobile control point authenticates the UAV. The authentication may use, for example, Internet Security Protocols, block chain, visual identification (e.g., tail number, serial number, etc.), and other such authentication […]  The image processing may be performed by the mobile control point, the UAV, a central control system 106 or the like […] Similarly, some embodiments use images as part of an authentication of the mobile control point 104 and/or the UAV by capturing images of the other and comparing to one or more reference images” (¶ [0062]); “authentication data may include a password received from the central control system 106 or delivery control system 114, a product identifier of the product to be transferred, a unique identifier of the mobile control point (e.g., alphabetic and/or numeric identifier), a unique identifier of the UAV 102, a predefined encryption key, a block chain confirmation, other such authentication data or a combination of two or more of such authentication data.” (¶ [0039]); “The mobile control point may further include one or more product identifier systems (e.g., barcode scanner, RFID tag reader, camera and processing system, optical character recognition (OCR) system, etc.). The product identifier system can couple with the MCP control circuit to provide product identifier data used by the MCP control circuit to identify products” (¶ [0023]).
	Thus, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the MCP is configured to capture an image of the UAV prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs , MCPs, and products to be transferred; equivalent to wherein the delivery system further includes a third information processing unit executing on a processor and configured to manage as first identification information, at least one of identification information of the unmanned aerial delivery vehicle and identification information of the package mounted on the unmanned aerial delivery vehicle.
	
	The delivery method further comprising: acquiring by the unmanned ground delivery vehicle second identification information from at least one of the unmanned aerial delivery vehicle having landed on the unmanned ground delivery vehicle and the package mounted on the unmanned aerial delivery vehicle. 
	As discussed above, Cantrell teaches that the MCP is configured to capture an image of the UAV prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred (¶ [0039], ¶ [0062]); equivalent to the delivery method further comprising: acquiring by the unmanned ground delivery vehicle second identification information from the unmanned aerial delivery vehicle having landed on the unmanned ground delivery vehicle or the package mounted on the unmanned aerial delivery vehicle.

	Transmitting the acquired second identification information  to the third information processing unit by the unmanned ground delivery vehicle; 
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is communicatively coupled to a plurality of UAVs and MCPs. Further, the MCP is configured to capture an image of the UAV prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred (¶ [0039], ¶ [0062]); equivalent to transmitting the acquired second identification information to the third information processing unit by the unmanned ground delivery vehicle.

	Authenticating at least one of the unmanned aerial delivery vehicle and the package by using the first identification information and the second identification information;
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the MCP is configured to capture an image of the UAV prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred. Further, the transfer of the product from the UAV to the MCP is initiated after authentication of both the UAV and MCP by the central control system (¶ [0039], ¶ [0062]); equivalent to authenticating the unmanned aerial delivery vehicle by using the first identification information and the second identification information.
	Transmitting authentication success information to the unmanned ground delivery vehicle responsive to the third information processing unit determining that authentication is successful in authenticating the at least one of unmanned aerial delivery vehicle and the package; and setting the unmanned ground delivery vehicle to a state capable of receiving the package from the unmanned aerial delivery vehicle responsive to the unmanned ground delivery vehicle receiving the authentication success information from the third information processing unit. 
	Cantrell teaches “The MCP control circuit 402 may further receive confirmation of the intended transfer of the product from the UAV 102 to the mobile control point 104, and can control the receiving platform extending system 416 of the mobile control circuit to extend the product receiving platform 114 to a predefined height 420 in preparation for receiving the product from the UAV 102 […] An authentication of the mobile control point can be confirmed as a prerequisite to directing the transfer of the product from the retail product carrying system 314 to the product receiving platform 414 of the mobile control point” (¶ [0047]). 
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the MCP is configured to capture an image of the UAV prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred. Further, the transfer of the product from the UAV to the MCP is initiated after authentication of both the UAV and MCP by the central control system (¶ [0039], ¶ [0062]). Furthermore, receiving a confirmation of authentication may be a prerequisite and for the MCP to control a receiving platform of the MCP to prepare for receipt of the product from the UAV (¶ [0047]); equivalent to transmitting authentication success information to the unmanned ground delivery vehicle responsive to the third information processing unit determining that authentication is successful in authenticating the unmanned aerial delivery vehicle and setting the unmanned ground delivery vehicle to a state capable of receiving the package from the unmanned aerial delivery vehicle responsive to the unmanned ground delivery vehicle receiving the authentication success information from the third information processing unit.


Claim 14: Cantrell/Laury teaches the limitations of claim 12. Further, Cantrell teaches the following:

 	Wherein the third information processing unit further manages, as third identification information of the unmanned ground delivery vehicle,
	Cantrell teaches “central control system 106, in some embodiments, coordinates the operation of the UAVs 102 and/or mobile control points 104 based on input from the delivery control system 114” (¶ [0016]);  “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100” (¶ [0051]); “system 600 may comprise a control circuit or processor module 612, […] The control circuit 612 can be implemented through one or more processor” (¶ [0052]); “Typically, the UAV 102 authenticates the mobile control point 104 before transferring the package to the mobile control point. In some applications, the authentication is a two-fold process where the UAV authenticates the mobile control point and the mobile control point authenticates the UAV. The authentication may use, for example, Internet Security Protocols, block chain, visual identification (e.g., tail number, serial number, etc.), and other such authentication […]  The image processing may be performed by the mobile control point, the UAV, a central control system 106 or the like […] Similarly, some embodiments use images as part of an authentication of the mobile control point 104 and/or the UAV by capturing images of the other and comparing to one or more reference images” (¶ [0062]); “authentication data may include a password received from the central control system 106 or delivery control system 114, a product identifier of the product to be transferred, a unique identifier of the mobile control point (e.g., alphabetic and/or numeric identifier), a unique identifier of the UAV 102, a predefined encryption key, a block chain confirmation, other such authentication data or a combination of two or more of such authentication data.” (¶ [0039]); “The mobile control point may further include one or more product identifier systems (e.g., barcode scanner, RFID tag reader, camera and processing system, optical character recognition (OCR) system, etc.). The product identifier system can couple with the MCP control circuit to provide product identifier data used by the MCP control circuit to identify products” (¶ [0023]).
	Thus, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs , MCPs, and products to be transferred; equivalent to wherein the third information processing unit further manages, as third identification information, identification information of the unmanned ground delivery vehicle.

	The delivery method further comprising: acquiring, by the unmanned aerial delivery vehicle fourth identification information from the unmanned ground delivery vehicle on which the unmanned aerial vehicle has landed; and transmitting the acquired fourth identification information to the third information processing unit by the unmanned aerial delivery vehicle;  
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is communicatively coupled to a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred (¶ [0039], ¶ [0062]); equivalent to the delivery method further comprising: acquiring, by the unmanned aerial delivery vehicle fourth identification information from the unmanned ground delivery vehicle on which the unmanned aerial vehicle has landed; and transmitting the acquired fourth identification information to the third information processing unit by the unmanned aerial delivery vehicle.

	Authenticating the unmanned ground delivery vehicle based on the third identification information and the fourth identification information; 
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred. Further, the transfer of the product from the UAV to the MCP is initiated after authentication of both the UAV and MCP by the central control system (¶ [0039], ¶ [0062]); equivalent to authenticating the unmanned ground delivery vehicle based on the third identification information and the fourth identification information.

	Transmitting authentication success information to the unmanned aerial delivery vehicle responsive to the third information processing unit determining that authentication is successful in authenticating the unmanned ground delivery vehicle; and setting the unmanned aerial delivery vehicle to a state capable of providing the package to the unmanned ground delivery vehicle responsive to the unmanned aerial delivery vehicle receiving the authentication success information from the third information processing unit.  
	Cantrell teaches “The MCP control circuit 402 may further receive confirmation of the intended transfer of the product from the UAV 102 to the mobile control point 104, and can control the receiving platform extending system 416 of the mobile control circuit to extend the product receiving platform 114 to a predefined height 420 in preparation for receiving the product from the UAV 102 […] An authentication of the mobile control point can be confirmed as a prerequisite to directing the transfer of the product from the retail product carrying system 314 to the product receiving platform 414 of the mobile control point” (¶ [0047]); “the product receiving platform 414 enables a UAV to land on the platform and release the one or more products.” (¶ [0022]). 
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred. Further, the transfer of the product from the UAV to the MCP is initiated after authentication of both the UAV and MCP by the central control system (¶ [0039], ¶ [0062]). Furthermore, the UAV may transfer the product by landing on the MCP and releasing the one or more products (¶ [0022) and the MCP may control a receiving platform of the MCP to prepare for receipt of the product from the UAV (¶ [0047]); equivalent to transmitting authentication success information to the unmanned aerial delivery vehicle responsive to the third information processing unit determining that authentication is successful in authenticating the unmanned ground delivery vehicle and setting the unmanned aerial delivery vehicle to a state capable of providing the package to the unmanned ground delivery vehicle responsive to the unmanned aerial delivery vehicle receiving the authentication success information from the third information processing unit.

Claim 16: Cantrell/Laury teaches the limitations of claim 1. Further, Cantrell teaches the following:

	Wherein the unmanned ground delivery vehicle is placed in a predetermined delivery vehicle parking place,
	Cantrell teaches “the intermediate locations are selected to be within threshold distances of one or more docking and/or housing stations 212, which can be configured to allow at least a mobile control point 104 to temporarily dock with the station and at least partially recharge an on-board power source (e.g., rechargeable battery). In some applications, the docking station 212 may further be a storage location for one or more mobile control points 102, allowing the mobile control points to return to the docking station when not in use and remain out in the field for extended periods of time to service one or more delivery areas.” (¶ [0027]). 
	Thus, Cantrell teaches that the MCPs may temporarily dock in one of a plurality of housing stations when they are not in use; equivalent to wherein the unmanned ground delivery vehicle is placed in a predetermined delivery vehicle parking place.

	The delivery method further comprising moving the unmanned ground delivery vehicle to a position at the time of package transfer responsive to the predetermined condition based on position information of the unmanned aerial delivery vehicle being satisfied. 
	Cantrell teaches “it can be beneficial or even critical to coordinate the timing between an arrival of a UAV 102 and the arrival of the mobile control point 104 at an intermediate location 210 […] the MCP control circuit 402 implementing code is configured to receive a UAV arrival time. This arrival time maybe received from the delivery control system 114, the UAV 102, relayed from another device (e.g., another mobile control point 104, docking station 212, etc.), or received from another source […] the delivery control system may receive updated information from the UAV 102, such as GPS data and corresponding timing, and allowing the delivery control system to update an estimated arrival time at the intermediate location 210. The MCP control circuit 402 can apply one or more estimation rules relative to a current location and the intermediate location 210 to determine an estimated travel time to the pre-selected intermediate location 210” (¶ [0042]); “The MCP control circuit 402 can track time and activate the transport system 404 to arrive at the pre-selected intermediate location 210 within a threshold period of time prior to or after the UAV arrival time” (¶ [0043]).
	Thus, Cantrell teaches a system wherein an MCP is configured to move to an intermediate location based on an analysis of a current GPS location of both the UAV and itself and an estimated time of arrival of the UAV and itself at the intermediate location, such that the MCP may arrive at the intermediate location within a threshold amount of time corresponding to the arrival of the UAV; equivalent to the delivery method further comprising moving the unmanned ground delivery vehicle to a position at the time of package transfer responsive to the predetermined condition based on position information of the unmanned aerial delivery vehicle being satisfied.

Claim 17: Cantrell teaches the following:
	An information processing device in a delivery system including an unmanned aerial delivery vehicle, an unmanned ground delivery vehicle, and the information processing device, the information processing device comprising: at least one memory configured to store program code and at least one processor configured to access the program code and operate as instructed by the program code, the program code including:
	Cantrell teaches an “aerial retail product delivery system, comprising: unmanned aerial vehicles (UAV); unmanned ground vehicle mobile control points (MCP) each configured to move to a pre-selected intermediate locations; wherein a UAV control circuit is configured to: determine adjustments to a final approach path between the UAV and a MCP to improve an alignment approach at a pre-selected intermediate location by applying a cooperative navigation between the UAV and the MCP as a function of both a first set of navigation data detected by coordination navigation sensor of the UAV, and a second set of navigation data detected by an inbound navigation sensor of the MCP; implement the adjustments to flight of the UAV to modify the final approach path” (see Abstract); “FIG. 1 illustrates a simplified block diagram of an exemplary aerial retail product delivery system 100 […] The delivery system 100 includes multiple unmanned aerial vehicles 102 (UAV) and multiple unmanned ground vehicle mobile control points 104 (MCP) […] Some embodiments include one or more central control systems 106 that can in part coordinate at least the operation of the UAVs 102. The delivery system 100 typically includes one or more databases 108 […] The delivery system 100 further includes and/or is communicatively coupled with one or more delivery control systems 114” (¶ [0015]); “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100” (¶ [0051]); “ the system 600 may comprise a control circuit or processor module 612, memory 614, and one or more communication links, paths, buses or the like 618 […]  the control circuit 612 can be part of control circuitry and/or a control system 610, which may be implemented through one or more processors with access to one or more memory 614 that can store instructions, code and the like that is implemented by the control circuit and/or processors to implement intended functionality” (¶ [0052]).
	Thus, Cantrell teaches a delivery system comprising a plurality of UAVs, a plurality of unmanned ground vehicle mobile control points (MCPs), and central control system configured to coordinate operation of the UAVs and MCPs. Further, each of the components of the delivery system may comprise one or more processors that may execute code stored in a memory to perform the intended functions; equivalent to an information processing device in a delivery system including an unmanned aerial delivery vehicle, an unmanned ground delivery vehicle, and the information processing device, the information processing device comprising: at least one memory configured to store program code and at least one processor configured to access the program code and operate as instructed by the program code.
	First transmission code configured to cause at least one of the at least one processor to transmit, to the unmanned aerial delivery vehicle, transfer position information indicating a position at a time of package transfer of the unmanned ground delivery vehicle, the transmission being responsive to a predetermined condition being satisfied, the predetermined condition being based on position information of the unmanned aerial delivery vehicle that transports the package is satisfied.  
	Cantrell teaches “a mobile control point is not pre-assigned. Similarly, in some instances, a previously assigned mobile control point may be delayed, may have a problem (e.g., battery level dropping below a threshold, damage, etc.), and accordingly, a UAV may approach a delivery area when a mobile control point has not been assigned to complete the delivery […] A UAV control circuit 302 can cause one or more wireless transceivers to wirelessly broadcast a request to implement a product transfer of at least one product with one or more mobile control points 104 that are each within a threshold distance of the intended delivery location of the product and/or within a threshold distance of at least one of a set of one or more intermediate locations 210 that are within a threshold distance of the intended delivery location […] By broadcasting, the 100 the delivery system 100 can dynamically allocate mobile control points 104 on an as needed basis. This broadcasting can be utilized instead of pre-assigning a mobile control point, or can be used in cooperation with pre-assigning at least some mobile control points. For example, when a pre-assigned mobile control point continues to be engaged in another delivery, has been delayed, is experiencing a malfunction and/or other such conditions, the system can dynamically allocate another mobile control point, which may include the use of the broadcast from the UAV 102.” (¶ [0040]); “As introduced above, the UAV control circuit 302, the central control system 106, and/or the delivery control system 114 can further consider the capabilities of mobile control points in selecting a mobile control point to complete a delivery” (¶ [0041]); “The mobile control point may additionally or alternatively communicate specifications and/or capabilities of the mobile control point to allow the UAV, the delivery control system 114, and/or the central control system 106 to confirm that the mobile control point is capable of successfully completing the delivery process. In some embodiments, the UAV and/or the delivery control system communicates information regarding the intermediate location 210” (¶ [0065]); 
	Thus, Cantrell teaches a delivery system (comprising a central control system and delivery control system executing code stored in a memory) that is communication with a plurality of UAVs and MCPS over a network. Further, the delivery system may select a capable MCP when a UAV arrives within a delivery area associated with a product being transported by the UAV. Further, the delivery product may be associated with a window of time of delivery, and the system may coordinate an arrival time of the UAV and MCP at an intermediate location (¶ [0017], ¶ [0050]). Upon arrival within the delivery area, the UAV may broadcast a request to implement a product transfer of at least one product with one or more MCPs. By broadcasting, the delivery system (comprising the central control system and delivery control system) may allocate an MCP for the transfer, where the central control system and/or delivery control system may perform the selection of the MCP based on the capabilities of the one or more MCPs. Further, the delivery control system may communicate information indicative of the intermediate location (where the UAV is to transfer the product to the MCP), and the central control system may coordinate the operation of the UAVs and/or mobile control points based on input from the delivery control system. Therefore, the delivery system (comprising one or more processors/ central control systems/delivery control system) that is configured to select an MCP in response to a UAV approaching a delivery area, communicate information indicative of an intermediate location where the UAV is to transfer a product to the MCP, and coordinate the operation of the UAVs and MCPs to perform the product transfer at the intermediate location is equivalent to first transmission code configured to cause at least one of the at least one processor to transmit, to the unmanned aerial delivery vehicle, transfer position information indicating a position at a time of package transfer of the unmanned ground delivery vehicle, the transmission being responsive to a predetermined condition being satisfied, the predetermined condition being based on position information of the unmanned aerial delivery vehicle that transports the package is satisfied.

	Further, Cantrell teaches “the UAV control circuit 302 wirelessly receives, through the transceiver 312 and directly from the mobile control point 104, the set of navigation data detected by the one or more inbound navigation sensors 408 of the mobile control point as the UAV approaches the mobile control point. The UAV control circuit 302 and/or the central control system 106 can compare the received set of navigation data with the set of navigation data detected by the coordination navigation sensor 308 of the UAV 102 in determining adjustments to the final approach path” (¶ [0048]). Thus, Cantrell teaches that the central control system (executing code stored in a memory and in communication with the UAV) may determine adjustments to the final approach path of the UAV to reach the selected MCP at the intermediate point; equivalent to first transmission code configured to cause at least one of the at least one processor to transmit, to the unmanned aerial delivery vehicle, transfer position information indicating a position at a time of package transfer of the unmanned ground delivery vehicle, the transmission being responsive to a predetermined condition being satisfied, the predetermined condition being based on position information of the unmanned aerial delivery vehicle that transports the package is satisfied.

	Second transmission code configured to cause at least one of the at least one processor to transmit, to the unmanned ground delivery vehicle, delivery destination information from the unmanned aerial delivery vehicle to deliver the package […]  
	Cantrell teaches “The final approach path corresponds to a final portion of the flight path of the UAV 102 to put the UAV within a position to accurately transfer the one or more products to the mobile control point 104 […]  final approach path includes minor adjustments to ensure alignment and/or optimal approach along at least the final few meters or tens of meters between the UAV 102 and the mobile control point 104” (¶ [0030]); “The UAV control circuit 302 is further configured to direct the transfer of one or more products from the retail product carrying system 314 of the UAV to the product receiving platform 414 of the mobile control point 104 to cause the mobile control point to transport to and deposit at least one product at the intended delivery location that is separate and distant from the pre-selected intermediate location […] , the transfer includes the UAV landing on the product receiving platform 414 and activating one or more release mechanisms (e.g., electromagnets, doors, hooks, latches, pins, crane systems, ramps, etc.) to release the product from the UAV […] the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114.” (¶ [0037]). 
	Thus, Cantrell teaches a UAV control circuit may adjust a flight path of the UAV when the UAV is within a delivery area or threshold distance of the current location of the MCP, where the adjusted flight path is a final approach flight path puts the UAV within a position to accurately transfer the one or more products to the mobile control point. Further, once the product is transferred to the MCP, the UAV and/or central control system may communicate delivery instructions/routing information to the MCP to complete the delivery of the product to the intended delivery location; equivalent to second transmission code configured to cause at least one of the at least one processor to transmit, to the unmanned ground delivery vehicle, delivery destination information from the unmanned aerial delivery vehicle to deliver the package.

	Although Cantrell teaches a system in which a UAV may transfer a package to an MCP and further provide the MCP with routing instructions to a delivery destination to complete the delivery, Cantrell does not explicitly teach that the MCP acquires the destination information responsive to a determination that the MCP has received the package.

	However, Laury teaches the following:
	Second transmission code configured to cause at least one of the at least one processor to transmit, to the unmanned ground delivery vehicle, delivery destination information […] to deliver the package, the transmission being responsive to a determination that the unmanned ground delivery vehicle has received the package from the unmanned aerial delivery vehicle. 
	Laury teaches “the delivery management system 100 can determine, maintain, and update delivery mission assignments, sequence, etc. for one or more autonomous delivery vehicles 120. For each vehicle, the delivery management system 100 can determine the next mission that the vehicle should execute and send the necessary information to the vehicle, such as a target location (e.g., the pickup location 208 and/or the delivery locations 212), associated instructions (e.g., specific maneuver information, physical access permission, loading/unloading instructions, etc.), the delivery route 216 to the target location, or a combination thereof) […] Once the vehicle determines that the task is complete (e.g., based on sensing that the requested payload 106 is loaded onto or picked up from the vehicle), the vehicle can communicate the stopping location and status to the delivery management system 100. The delivery management system 100 can use the stopping location to calculate a new route (e.g., a new instance of the delivery route 216 from the stopping location to the next pick location and/or delivery location) for the subsequent delivery mission assigned to the vehicle” (¶ [0044]). 
	Thus, Laury teaches a delivery management system (comprising a processor – see ¶ [0014]) that is configured to determine and update delivery mission assignments for autonomous delivery vehicles, such as a ground delivery vehicle that is depicted in Fig. 3. As such, the system is configured to provide instructions to each of the autonomous vehicles to perform a mission assignment, including routes to target locations (e.g. pickup locations and/or delivery locations). Once an autonomous delivery vehicle determines that a task is complete, such as sensing that a payload has been loaded onto the autonomous vehicle at a pickup (target) location, the autonomous delivery vehicle can communicate its stopping location and status to the system. The delivery system may subsequently calculate and provide (to the autonomous vehicle) a new route from the stopping location to the delivery location of the loaded payload; equivalent to second transmission code configured to cause at least one of the at least one processor to transmit, to the unmanned ground delivery vehicle, delivery destination information to deliver the package, the transmission being responsive to a determination that the unmanned ground delivery vehicle has received the package from the unmanned aerial delivery vehicle.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cantrell with the teachings of Laury by incorporating the features for determining that an autonomous ground vehicle has received a package at a stopping location and subsequently providing the autonomous ground vehicle with routing instructions to a delivery destination, as taught by Laury, into the system of Cantrell that is configured to transfer a package from a UAV to an MCP and provide the MCP with routing instructions to a delivery destination. One of ordinary skill in the art would have recognized that such a modification would enable the system of Cantrell to receive a determination when the UAV has transferred a package to the MCP and subsequently provide the MCP with routing instructions to the delivery destination. One of ordinary skill in the art would have been motivated to make this modification when one considers that such features “can provide increased efficiency in operating the autonomous delivery vehicle” (¶ [0085]) and further provide “deliveries that are frequent, timely and secure” (¶ [0123]), as suggested by Laury. 

Claim 26: Cantrell teaches the following:
	A delivery system comprising an unmanned aerial delivery vehicle, an unmanned ground delivery vehicle, and an information processing device;
	Cantrell teaches an “aerial retail product delivery system, comprising: unmanned aerial vehicles (UAV); unmanned ground vehicle mobile control points (MCP) each configured to move to a pre-selected intermediate locations; wherein a UAV control circuit is configured to: determine adjustments to a final approach path between the UAV and a MCP to improve an alignment approach at a pre-selected intermediate location by applying a cooperative navigation between the UAV and the MCP as a function of both a first set of navigation data detected by coordination navigation sensor of the UAV, and a second set of navigation data detected by an inbound navigation sensor of the MCP; implement the adjustments to flight of the UAV to modify the final approach path” (see Abstract); “FIG. 1 illustrates a simplified block diagram of an exemplary aerial retail product delivery system 100 […] The delivery system 100 includes multiple unmanned aerial vehicles 102 (UAV) and multiple unmanned ground vehicle mobile control points 104 (MCP) […] Some embodiments include one or more central control systems 106 that can in part coordinate at least the operation of the UAVs 102. The delivery system 100 typically includes one or more databases 108 […] The delivery system 100 further includes and/or is communicatively coupled with one or more delivery control systems 114” (¶ [0015]); “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100” (¶ [0051]); “the system 600 may comprise a control circuit or processor module 612, memory 614, and one or more communication links, paths, buses or the like 618 […]  the control circuit 612 can be part of control circuitry and/or a control system 610, which may be implemented through one or more processors with access to one or more memory 614 that can store instructions, code and the like that is implemented by the control circuit and/or processors to implement intended functionality” (¶ [0052]).
	Thus, Cantrell teaches a delivery system comprising a plurality of UAVs, a plurality of unmanned ground vehicle mobile control points (MCPs), and central control system configured to coordinate operation of the UAVs and MCPs. Further, each of the components of the delivery system may comprise one or more processors that may execute code stored in a memory to perform the intended functions; equivalent to a delivery system comprising an unmanned aerial delivery vehicle, an unmanned ground delivery vehicle, and an information processing device.

	The information processing device includes a transmission unit executing on a processor and configured to transmit, to the unmanned aerial delivery vehicle, transfer position information indicating a position at time of package transfer of the unmanned ground delivery vehicle, the transmission being responsive to a predetermined condition being satisfied, the predetermined condition being based on position information the unmanned aerial delivery vehicle. 
	Cantrell teaches “one or more of the UAVs 102 in communication with the central control system 106 and/or the databases 108 through one or more distributed communication and/or computer networks 110 “ (¶ [0015]); “  system 600 further includes one or more communication interfaces, ports, transceivers 620 and the like allowing the system 600 to communicate” (¶ [0053]); “a mobile control point is not pre-assigned. Similarly, in some instances, a previously assigned mobile control point may be delayed, may have a problem (e.g., battery level dropping below a threshold, damage, etc.), and accordingly, a UAV may approach a delivery area when a mobile control point has not been assigned to complete the delivery […] A UAV control circuit 302 can cause one or more wireless transceivers to wirelessly broadcast a request to implement a product transfer of at least one product with one or more mobile control points 104 that are each within a threshold distance of the intended delivery location of the product and/or within a threshold distance of at least one of a set of one or more intermediate locations 210 that are within a threshold distance of the intended delivery location […] By broadcasting, the 100 the delivery system 100 can dynamically allocate mobile control points 104 on an as needed basis. This broadcasting can be utilized instead of pre-assigning a mobile control point, or can be used in cooperation with pre-assigning at least some mobile control points. For example, when a pre-assigned mobile control point continues to be engaged in another delivery, has been delayed, is experiencing a malfunction and/or other such conditions, the system can dynamically allocate another mobile control point, which may include the use of the broadcast from the UAV 102.” (¶ [0040]); “As introduced above, the UAV control circuit 302, the central control system 106, and/or the delivery control system 114 can further consider the capabilities of mobile control points in selecting a mobile control point to complete a delivery” (¶ [0041]); “The mobile control point may additionally or alternatively communicate specifications and/or capabilities of the mobile control point to allow the UAV, the delivery control system 114, and/or the central control system 106 to confirm that the mobile control point is capable of successfully completing the delivery process. In some embodiments, the UAV and/or the delivery control system communicates information regarding the intermediate location 210” (¶ [0065]); 
	Thus, Cantrell teaches a delivery system (comprising a central control system and delivery control system executing code stored in a memory) that is communication with a plurality of UAVs and MCPS over a network, where each of the system components comprise a communication interface. Further, the delivery system may select a capable MCP when a UAV arrives within a delivery area associated with a product being transported by the UAV. Upon arrival within the delivery area, the UAV may broadcast a request to implement a product transfer of at least one product with one or more MCPs. By broadcasting, the delivery system (comprising the central control system and delivery control system) may allocate an MCP for the transfer, where the central control system and/or delivery control system may perform the selection of the MCP based on the capabilities of the one or more MCPs. Further, the delivery control system may communicate information indicative of the intermediate location (where the UAV is to transfer the product to the MCP), and the central control system may coordinate the operation of the UAVs and/or mobile control points based on input from the delivery control system. Therefore, the delivery system (comprising one or more processors/ central control systems/delivery control system) that is configured to select an MCP in response to a UAV approaching a delivery area, communicate information indicative of an intermediate location where the UAV is to transfer a product to the MCP, and coordinate the operation of the UAVs and MCPs to perform the product transfer at the intermediate location is equivalent to the information processing device includes a transmission unit executing on a processor and configured to transmit, to the unmanned aerial delivery vehicle, transfer position information indicating a position at time of package transfer of the unmanned ground delivery vehicle, the transmission being responsive to a predetermined condition being satisfied, the predetermined condition being based on position information the unmanned aerial delivery vehicle.

	Further, Cantrell teaches “the UAV control circuit 302 wirelessly receives, through the transceiver 312 and directly from the mobile control point 104, the set of navigation data detected by the one or more inbound navigation sensors 408 of the mobile control point as the UAV approaches the mobile control point. The UAV control circuit 302 and/or the central control system 106 can compare the received set of navigation data with the set of navigation data detected by the coordination navigation sensor 308 of the UAV 102 in determining adjustments to the final approach path” (¶ [0048]). Thus, Cantrell teaches that the central control system (executing code stored in a memory and in communication with the UAV) may determine adjustments to the final approach path of the UAV to reach the selected MCP at the intermediate point; equivalent to the information processing device includes a transmission unit executing on a processor and configured to transmit, to the unmanned aerial delivery vehicle, transfer position information indicating a position at time of package transfer of the unmanned ground delivery vehicle, the transmission being responsive to a predetermined condition being satisfied, the predetermined condition being based on position information the unmanned aerial delivery vehicle.

	The unmanned aerial delivery vehicle includes: a reception unit executing on a processor and configured to receive the transfer position information transmitted from the information processing device; and an identification unit executing on a processor and configured to identify, on the basis of the transfer position information, the position of the unmanned ground delivery vehicle at the time of a package transfer. 
	Cantrell teaches “one or more of the UAVs 102 in communication with the central control system 106 and/or the databases 108 through one or more distributed communication and/or computer networks 110 “(¶ [0015]); “system 600 further includes one or more communication interfaces, ports, transceivers 620 and the like allowing the system 600 to communicate” (¶ [0053]); “The final approach path includes minor adjustments to ensure alignment and/or optimal approach along at least the final few meters or tens of meters between the UAV 102 and the mobile control point 104. Further, the final approach path may be limited to that portion of the flight path while the UAV 102 can detect the mobile control point through one or more cameras, optical beacon, and thus providing effectively line-of-sight” (¶ [0030]). 
	Thus, Cantrell teaches a delivery system comprising a central control system and a plurality of UAVs that are communicatively linked and each system component comprises a communication interface; equivalent to the unmanned aerial delivery vehicle comprises: a reception unit executing on a processor and configured to receive the transfer position information transmitted from the information processing device. Further, the UAV may comprise one or more cameras for detecting and identifying a position of an MCP during a final approach of the UAV to the MCP; equivalent to an identification unit executing on a processor and configured to identify, on the basis of the transfer position information, the position of the unmanned ground delivery vehicle at the time of a package transfer.

	The unmanned ground delivery vehicle includes an acquisition unit executing on a processor and configured to acquire destination information indicating a delivery destination for the package […];
	Cantrell teaches “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100  […] For example, the system 600 may be used to implement some or all of the UAVs 102, the mobile control points 104, the central control system 106,” (¶ [0051]); “system 600 further includes one or more communication interfaces, ports, transceivers 620 and the like allowing the system 600 to communicate” (¶ [0053]); “the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114.” (¶ [0037]). 
	Thus, Cantrell teaches an MCP in communication with a central control system, each comprising a communication interface. Further, once the product is transferred to the MCP, the UAV and/or central control system may communicate delivery instructions/routing information to the MCP to complete the delivery of the product to the intended delivery location; equivalent to the unmanned ground delivery vehicle includes an acquisition unit executing on a processor and configured to acquire destination information indicating a delivery destination for the package.

	Although Cantrell teaches a system in which a UAV may transfer a package to an MCP and further provide the MCP with routing instructions to a delivery destination to complete the delivery, Cantrell does not explicitly teach that the MCP acquires the destination information responsive to a determination that the MCP has received the package.

	However, Laury teaches the following:
The unmanned ground delivery vehicle includes an acquisition unit executing on a processor and configured to acquire delivery destination information indicating a delivery destination for the package, the acquisition being responsive to a determination that the unmanned ground delivery vehicle has received the packaged from the unmanned aerial delivery vehicle.
	Laury teaches “the delivery management system 100 can determine, maintain, and update delivery mission assignments, sequence, etc. for one or more autonomous delivery vehicles 120. For each vehicle, the delivery management system 100 can determine the next mission that the vehicle should execute and send the necessary information to the vehicle, such as a target location (e.g., the pickup location 208 and/or the delivery locations 212), associated instructions (e.g., specific maneuver information, physical access permission, loading/unloading instructions, etc.), the delivery route 216 to the target location, or a combination thereof) […] Once the vehicle determines that the task is complete (e.g., based on sensing that the requested payload 106 is loaded onto or picked up from the vehicle), the vehicle can communicate the stopping location and status to the delivery management system 100. The delivery management system 100 can use the stopping location to calculate a new route (e.g., a new instance of the delivery route 216 from the stopping location to the next pick location and/or delivery location) for the subsequent delivery mission assigned to the vehicle” (¶ [0044]). 
	Thus, Laury teaches a delivery management system (comprising a processor- see ¶ [0014]) that is configured to determine and update delivery mission assignments for autonomous delivery vehicles, such as a ground delivery vehicle that is depicted in Fig. 3. As such, the system is configured to provide instructions to each of the autonomous vehicles (comprising processors) to perform a mission assignment, including routes to target locations (e.g. pickup locations and/or delivery locations). Once an autonomous delivery vehicle determines that a task is complete, such as sensing that a payload has been loaded onto the autonomous vehicle at a pickup (target) location, the autonomous delivery vehicle can communicate its stopping location and status to the system. The delivery system may subsequently calculate a new route from the stopping location to the delivery location of the loaded payload; equivalent to the unmanned ground delivery vehicle includes an acquisition unit executing on a processor and configured to acquire delivery destination information indicating a delivery destination for the package, the acquisition being responsive to a determination that the unmanned ground delivery vehicle has received the packaged from the unmanned aerial delivery vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cantrell with the teachings of Laury by incorporating the features for determining that an autonomous ground vehicle has received a package at a stopping location and subsequently providing the autonomous ground vehicle with routing instructions to a delivery destination, as taught by Laury, into the system of Cantrell that is configured to transfer a package from a UAV to an MCP and provide the MCP with routing instructions to a delivery destination. One of ordinary skill in the art would have recognized that such a modification would enable the system of Cantrell to receive a determination when the UAV has transferred a package to the MCP and subsequently provide the MCP with routing instructions to the delivery destination. One of ordinary skill in the art would have been motivated to make this modification when one considers that such features “can provide increased efficiency in operating the autonomous delivery vehicle” (¶ [0085]) and further provide “deliveries that are frequent, timely and secure” (¶ [0123]), as suggested by Laury. 

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Cantrell et al. U.S. Publication No. 2019/0034877A1, hereafter known as Cantrell, in view of Laury et al. U.S. Publication No. 2019/0228375, hereafter known as Laury, in further view of Curlander et al. U.S. Patent No. 11,231,706 B1, hereafter known as Curlander.

Claim 13: Cantrell/Laury teaches the limitations of claim 12. Further, Cantrell teaches the following:
	Wherein the third information processing unit further manages, as third identification information, identification information of the unmanned ground delivery vehicle. 
	Cantrell teaches “central control system 106, in some embodiments, coordinates the operation of the UAVs 102 and/or mobile control points 104 based on input from the delivery control system 114” (¶ [0016]);  “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100” (¶ [0051]); “system 600 may comprise a control circuit or processor module 612, […] The control circuit 612 can be implemented through one or more processor” (¶ [0052]); “Typically, the UAV 102 authenticates the mobile control point 104 before transferring the package to the mobile control point. In some applications, the authentication is a two-fold process where the UAV authenticates the mobile control point and the mobile control point authenticates the UAV. The authentication may use, for example, Internet Security Protocols, block chain, visual identification (e.g., tail number, serial number, etc.), and other such authentication […]  The image processing may be performed by the mobile control point, the UAV, a central control system 106 or the like […] Similarly, some embodiments use images as part of an authentication of the mobile control point 104 and/or the UAV by capturing images of the other and comparing to one or more reference images” (¶ [0062]); “authentication data may include a password received from the central control system 106 or delivery control system 114, a product identifier of the product to be transferred, a unique identifier of the mobile control point (e.g., alphabetic and/or numeric identifier), a unique identifier of the UAV 102, a predefined encryption key, a block chain confirmation, other such authentication data or a combination of two or more of such authentication data.” (¶ [0039]); “The mobile control point may further include one or more product identifier systems (e.g., barcode scanner, RFID tag reader, camera and processing system, optical character recognition (OCR) system, etc.). The product identifier system can couple with the MCP control circuit to provide product identifier data used by the MCP control circuit to identify products” (¶ [0023]).
	Thus, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs , MCPs, and products to be transferred; equivalent to wherein the third information processing unit further manages, as third identification information, identification information of the unmanned ground delivery vehicle.

	Transmitting the acquired fourth identification information to the third information processing unit by the unmanned aerial delivery vehicle;
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is communicatively coupled to a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred (¶ [0039], ¶ [0062]); equivalent to transmitting the fourth identification information acquired from the unmanned ground delivery vehicle to the third information processing unit by the unmanned aerial delivery vehicle.
	
	Authenticating the unmanned ground delivery vehicle based on the third identification information and the fourth identification information;
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred. Further, the transfer of the product from the UAV to the MCP is initiated after authentication of both the UAV and MCP by the central control system (¶ [0039], ¶ [0062]); equivalent to authenticating the unmanned ground delivery vehicle based on the third identification information managed by the third information processing unit and the fourth identification information received from the unmanned aerial delivery vehicle.

	Transmitting authentication success information to the unmanned aerial delivery vehicle responsive to the third information processing unit determining that authentication is successful in authenticating the unmanned ground delivery vehicle; and providing the package to the unmanned ground delivery vehicle by the unmanned aerial delivery vehicle responsive to  the unmanned aerial delivery vehicle receiving the authentication success information from the third information processing unit. 
	Cantrell teaches “The MCP control circuit 402 may further receive confirmation of the intended transfer of the product from the UAV 102 to the mobile control point 104, and can control the receiving platform extending system 416 of the mobile control circuit to extend the product receiving platform 114 to a predefined height 420 in preparation for receiving the product from the UAV 102 […] An authentication of the mobile control point can be confirmed as a prerequisite to directing the transfer of the product from the retail product carrying system 314 to the product receiving platform 414 of the mobile control point” (¶ [0047]); “the product receiving platform 414 enables a UAV to land on the platform and release the one or more products.” (¶ [0022]). 
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred. Further, the transfer of the product from the UAV to the MCP is initiated after authentication of both the UAV and MCP by the central control system (¶ [0039], ¶ [0062]). Furthermore, the UAV may transfer the product by landing on the MCP and releasing the one or more products (¶ [0022); equivalent to transmitting authentication success information to the unmanned aerial delivery vehicle responsive to the third information processing unit determining that authentication is successful in authenticating the unmanned ground delivery vehicle; and providing the package to the unmanned ground delivery vehicle by the unmanned aerial delivery vehicle responsive to  the unmanned aerial delivery vehicle receiving the authentication success information from the third information processing unit.
	Although Cantrell teaches a delivery system configured to initiate a product transfer between a UAV and an MCP after the central control system authenticates information received from both the UAV and MCP, Cantrell does not explicitly teach the delivery method further including transmitting preparation completion information to the third information processing unit in a case where the unmanned ground delivery vehicle performs the setting to the state capable of receiving the package. Further, Cantrell does not explicitly teach transmitting, the unmanned aerial delivery vehicle, the preparation completion information received from the unmanned ground delivery vehicle by the third information processing unit. Further, Cantrell does not explicitly teach acquiring fourth identification information from the unmanned ground delivery vehicle on which the unmanned aerial delivery vehicle has landed in a case where the unmanned aerial delivery vehicle receives the preparation completion information from the third information processing unit.

	However, Curlander teaches the following:
	The delivery method further comprising: transmitting preparation completion information from the unmanned ground delivery vehicle to the third information processing unit responsive to the unmanned ground delivery vehicle being set to the state capable of receiving the package;
	Curlander teaches “the delivery robot 130 can also communicate with the UAV 104 and/or the central control 110 to indicate that it is ready to receive the UAV 104 […]  In some examples, the UAV 104 may not leave the FC 102 until it has received this message from the delivery robot 130 or the central control 11” (col. 16: 11-15); “the delivery robot 130 can also provide final landing authority to the UAV 104 when it arrives on-scene. Regardless, the UAV 104, central control 110, and delivery robot 130 can be in communication to provide periodic or real-time updates of local weather, landing zone 128, and other conditions to increase the efficiency of the delivery system 100” (col. 16: 34-40).
	Thus, Curlander teaches a system comprising a UAV that may transfer a package to a ground delivery robot at a particular location. Further, the ground delivery robot is configured to communicate with a central control (third information processing unit) and/or UAV to indicate that it is ready to receive the UAV, where the UAV may receive this message from the central control to begin approaching the ground delivery robot (col. 16: 11-15, col. 16: 34-40) ; equivalent to the delivery method further comprising: transmitting preparation completion information from the unmanned ground delivery vehicle to the third information processing unit responsive to the unmanned ground delivery vehicle being set to the state capable of receiving the package.

	Transmitting, to the unmanned aerial delivery vehicle, the preparation completion information received by the third information processing unit;
	As discussed above, Curlander teaches a system comprising a UAV that may transfer a package to a ground delivery robot at a particular location. Further, the ground delivery robot is configured to communicate with a central control (third information processing unit) and/or UAV to indicate that it is ready to receive the UAV, where the UAV may receive this message from the central control to begin approaching the ground delivery robot (col. 16: 11-15, col. 16: 34-40); equivalent to transmitting, to the unmanned aerial delivery vehicle, the preparation completion information received by the third information processing unit.

	Acquiring, by the unmanned aerial delivery vehicle, fourth identification information from the unmanned ground delivery vehicle on which the unmanned aerial delivery vehicle has landed responsive to the unmanned aerial delivery vehicle receiving the preparation completion information from the third information processing unit;
	Curlander teaches “The sensors 126 (e.g., a camera, radio, or other means) on the UAV 104 may detect the delivery robot 130 in addition to other methods […] in some examples, the delivery robot 130 can display a bar code, quick-response (QR) code, password, or other encoded information to enable the UAV 104 to verify its own location and to authenticate the delivery robot 130 (e.g., to determine that the UAV 104 has located the correct delivery robot 130 for the package 108)” (col. 3: 52-61); “in some examples, the delivery robot 130 may display one or more symbols 140 to enable the UAV 104 to land safely at the delivery location 106. […] The delivery robot 130 can also display a short-distance symbol 140 b to provide additional information to the UAV 104 related to landing, authentication, and more” (col. 5: 53-56); “ the short-distance symbol 140 b can provide a second level of authentication to the UAV 104” (col. 17: 15-16); “cause the delivery robot 130 to change display patterns to display a landing pattern, for example, to provide information, and/or to provide authentication to the UAV 104 (e.g., to verify that the UAV 104 is at, or near, the correct delivery location 106)” (col. 4: 57-61).
	Thus, Curlander teaches a system that may communicate a message to a UAV indicating that a ground delivery robot is ready to receive the UAV. Accordingly, the UAV may approach the ground delivery robot and the ground delivery robot may display/provide a short-distance symbol to the UAV. The short-distance symbol/pattern may be used by the UAV to authenticate and verify that the UAV has landed at the correct ground delivery robot; equivalent to acquiring, by the unmanned aerial delivery vehicle, fourth identification information from the unmanned ground delivery vehicle on which the unmanned aerial delivery vehicle has landed responsive to the unmanned aerial delivery vehicle receiving the preparation completion information from the third information processing unit.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Cantrell with the teachings of Curlander by incorporating the features for receiving, at a central control, an indication from a ground delivery robot that the ground delivery robot is ready to receive a UAV, providing the indication message to a particular UAV so that the UAV begins approaching the ground delivery robot, and receiving (at the central control) authentication information from the UAV that is associated with the ground delivery robot that the UAV has landed upon, as taught by Curlander. One of ordinary skill in the art would have recognized that such a modification would further enable the central control system of Cantrell to receive an message from the MCP indicating that it is ready to receive a UAV, provide the message to a particular UAV, acquire authentication information from the UAV that is associated with the MCP the UAV has landed upon, and perform the authentication of both the MCP and UAV based on the authentication information received from both the MCP and UAV in order to initiate the product transfer. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to reduce the number of failed deliveries” (col. 16: 16-17) by preventing a product transfer process before the ground delivery vehicle as indicated that it is prepared to receive the product, as suggested by Curlander. Thus, such a modification would further “increase the efficiency of the delivery system” (col. 16: 39), as suggested by Curlander. 

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Cantrell et al. U.S. Publication No. 2019/0034877A1, hereafter known as Cantrell, in view of Laury et al. U.S. Publication No. 2019/0228375, hereafter known as Laury, in further view of Walker U.S. Publication No. 2020/0017237, hereafter known as Walker. 

Claim 15: Cantrell/Laury teaches the limitations of claim 12. Further, Cantrell does not explicitly teach, however Walker does teach, the following:

Receiving landing information by the third information processing unit from the unmanned aerial delivery vehicle that has landed on the unmanned ground delivery vehicle, the landing information indicating that the unmanned aerial delivery vehicle has landed; and 
	Walker teaches “A disclosed landing pad to support a UAV includes a landing surface, and a pressure sensor operatively coupled to the landing surface. The landing pad also includes a processor to determine a presence of the UAV on the landing pad and calculate a weight of a payload transported by the UAV” (see Abstract); “fulfillment center 102 also includes an inventory management server 106”; “ processor platform 800 structured to execute the instructions of FIGS. 6 and 7 to implement the UAV delivery control system 500 of FIG. 5” (¶ [0060]); “UAV delivery control system 500 can be implemented on the control circuitry 304 and/or the inventory management system 106 […]UAV delivery control system 500 of the illustrated example includes a UAV analyzer 502, which includes a weight calculator 504, a UAV presence detector 506, a delivery fulfillment determiner 508 and a UAV guidance controller 509.” (¶ [0037]); “While an example manner of implementing the UAV delivery control system 500 of FIG. 5 is illustrated in FIG. 5, one or more of the elements, processes and/or devices illustrated in FIG. 5 may be combined, divided, re-arranged, omitted, eliminated and/or implemented in any other way” (¶ [0042]); “UAV presence detector 506 determines a presence of the UAV 120 on the landing pad 200 […] the UAV presence detector 506 utilizes the pressure sensor 301 associated with the landing surface 210. Additionally or alternatively, the UAV presence detector 506 utilizes the camera 320 to determine a presence of the UAV 120.” (¶ [0038]).
	Thus, Walker teaches a landing pad (but for the unmanned ground delivery vehicle of Cantrell) on which a UAV may land to deliver a package (see Abstract). The system comprises a UAV delivery control system that includes a weight sensor, UAV presence detector, and delivery fulfillment determiner (¶ [0037]). The UAV delivery control system and each of its components described above may be implemented on either the control circuitry of the landing pad itself and/or an inventory management server - or any combination, re-arrangements, or omissions between them (¶ [0037], ¶ [0042]).
	Within the scope of the teachings of Walker, the weight sensor and/or UAV presence detector may be implemented with the inventory management server (equivalent to the third information processing unit) rather than the landing pad. As described in ¶ [0038], the presence detector is configured to determine the presence of a UAV on the landing pad (but for the unmanned ground delivery vehicle of Cantrell) based on a pressure sensor detecting the UAV (weight/pressure information provided by the UAV); equivalent to receiving landing information by the third information processing unit from the unmanned aerial delivery vehicle that has landed on the unmanned ground delivery vehicle, the landing information indicating that the unmanned aerial delivery vehicle has landed.
	
Transmitting the landing information to the unmanned ground delivery vehicle by the third information processing unit; Wherein, responsive to the unmanned ground delivery vehicle receiving the landing information from the third information processing unit, the unmanned ground delivery vehicle acquires the second identification information from at least one of unmanned aerial delivery vehicle and the package. 
	Walker teaches “The weight calculator 504 and/or the UAV presence detector 506 detect a presence of the UAV 120 on the landing pad 200“ (¶ [0049]); “The weight calculator 504 of the illustrated example calculates a weight of the payload 126 (block 604). In this example, the weight calculator 504 utilizes a known weight of the UAV 120 to calculate a weight of the payload 126 and, in turn, a weight of a product or package placed onto the landing pad 200 by the UAV 120” (¶ [0050]); “the delivery fulfillment determiner 508 compares the calculated weight of the payload 126 to an expected weight (block 606). In particular, the delivery fulfillment determiner 508 compares the calculated weight to a known expected product weight“ (¶ [0051]); “If the calculated weight is within the tolerance range, a delivery confirmation is transmitted by the communication controller 510 to the fulfillment center 102 and/or the inventory management system 106 (block 612) and the process ends.” (¶ [0052]). 	
	Thus, within the scope of the teachings of Walker, the delivery fulfillment determiner component may be implemented on the landing pad rather than the inventory management server  (¶ [0037], ¶ [0042]).  As described in ¶ [0051], the delivery fulfillment determiner (of the landing pad) may compare the calculated weight of the payload (captured and provided by the weight sensor implemented by the inventory management server) to an expected weight of the payload (see ¶ [0051]). If the calculated weight ( equivalent to second identification information) in within a tolerance range, the delivery can be confirmed (¶ [0052]); equivalent to transmitting the landing information to the unmanned ground delivery vehicle by the third information processing unit; wherein, responsive to the unmanned ground delivery vehicle receiving the landing information from the third information processing unit, the unmanned ground delivery vehicle acquires the second identification information from at least one of unmanned aerial delivery vehicle and the package.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cantrell with the teachings of Walker by incorporating the features for receiving information (at a server) from a UAV indicating that the UAV has landed on a landing platform and subsequently controlling the landing platform to receive the identifying (weight) information of the UAV and package in order to confirm the delivery, as taught by Walker, into the system of Cantrell comprising a central control system configured to authenticate a UAV and MCP before initiating a product transfer between the UAV and MCP. One of ordinary skill in the art would have recognized that such a modification would have further enabled the central control system of Cantrell to receive an indication that the UAV has landed on a landing platform of the MCP and responsively control the MCP to collect the authentication information corresponding to the UAV and package carried by the UAV in order to perform the authentication process. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further help “verify that a correct product and/or package has been delivered” (¶ [0016]), as suggested by Walker. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                /OMAR ZEROUAL/Primary Examiner, Art Unit 3628